 Case 18-30089         Doc 37-1      Filed 12/05/18 Entered 12/05/18 17:48:23                         Desc Exhibit
                                           A Page 1 of 106


                 IN THE CIRCUIT COURT OF COOK COI.JNTY, ILLINOIS
                       COLINTY DEPARTMENT, LAW DIVISION

Yelena Levitin and Chicago Surgical Clinic, an                 )                         i', ,.. ':              .r'.:
                                                                         ,.'.;   ...,.                 l' ;:'            "         ,' ,:" r,   ...
Illinois Corporation,                                          )
                                                               )
                                 Plaintiffs,                   ) NO.2016 L
         v                                                     )
                                                               )
Northwest Community Hospital, an Illinois Not for              )
Profit Corporation, Advanced Surgical Associates, S.C.,        )   JURY TRIAL DEMANDED
an Illinois Corporation, AIan B. Loren, William D' Soper,      )
and Daniel R. ConwaY,                                          )
                                                               )
                                 Defendants,                   )

                COMPLAINT FOR DECLARATORY JUDGMENT, DAMAGEL$.                     rl':  Ea\
                                       AND OTHER     RELIEF                     .T:. ,, ?,.
                                                                                t,c¿-.        =
          plaintiffs yelena Levitin ("Levitin") and Chicago Surgical Clinic (*CsÉ'ü(9'ollgpiv{ly1
                                                                                                       -, tj
,,plaintiffs"), by and through their attorney, Susan Bogart of the Law Offices of              =!;.
                                                                                              l*S,,BoHn,
                                                                                               zcrÌ:r;    ?u                       ,


                                                                                                                ti           i--
and for their Complaint against Defendants in this action, state as
                                                                      follows:                        ji        í
          L      On   Augus   t 3, 20!3, Plaintiffs filed a Complaint    for Declarurorr' Judgment,

Damages and other Relief against Defendants in the United States
                                                                 District Court for the Northern

                                                                                  Cliníc, Plaintffi
District of Illinois, Eastern Division títled Yelena Levitin and Chicago Surgical

v. Northwest Community Hospital, Advanced Surgical Associates,
                                                               Alan         B' Loren, William Soper

                                                          is incorporated by reference herein
and Daniel R. conway, case No. 13 C 5553, which complaint

as set   fbrth more fully below. (Ex, A hereto; Dkt. 1)t ("federal complaint")'2

                  The complaint alleged violations of the antitrust laws (Counts I-IV); violations
                                                                                                   of
          2,
the f'ederal anti-discrimination law, Title    vII,42   U.S.C. $ 2000e (count    v);        breach of contract




 , Ref'erencesto docket entries in the federal proceeding are indicated as "Dkt.
 , Exhibits A and B to the complaint are filed with Exhibit A. Exhibits c and D to the complaint
 are filed Under Seal, as they were at the time of filing the
                                                              federal complaint'




                                               EXHIBIT A
 Case 18-30089         Doc 37-1     Filed 12/05/18 Entered 12/05/18 17:48:23            Desc Exhibit
                                          A Page 2 of 106


(Count VI);tortious interference with existing business relations.(Count VII);tortious interference

with prospective business opportunities (Count VIII); Defamation Per Se (Count IX); Defamation

per Quod (Count X); false light (Count XI); violation of the Illinois Uniform Deceptive Trade

practices Act, g05 ILCS 51011 et se4. (Count XII); violation of the lllinois Consumer Fraud and

Deceptive practices Act, 805 ILCS 505/7 et seq. (Count XIII); and negligent misrepresentation

(Count   XIV),   Defendants have answered the complaint.

         3.      On September 28, 2016, three and a half weeks prior to trial, the District Court

entered an order which, among other things, entered final judgment on the Plaintifß' Title       VII

claim and relinquished the eourt's supplemental jurisdiction over Plaintifß' state law claims

(Counts VI through XIV of the complaint). (Ex. B attached hereto, Dld.' 372),

         4.      Plaintiffs now frle this complaint in this Court in order to pursue only those state

law claims over which the District Court has relinquished jurisdiction. Specifically, plaintiffs seek

to pursue in this Court Counts VI through     XIIi of the complaint. Plaintiffs   do not seek by this

filing to pursue the federal claims found in Counts I through V, and plaintiffs expressly     reserve


their right to pursue those claims further in federal court. Accordingly, Plaintiffs incorporate by

reference as their complaint in this action paragraphs 1 through 341 of the complaint, together with

Exhibits A through D to the complaint and the allegations and requests for relief in Counts VI




                                                   2
Case 18-30089           Doc 37-1   Filed 12/05/18 Entered 12/05/18 17:48:23   Desc Exhibit
                                         A Page 3 of 106




through   VIII of the complaint.

       PLAINTIFF'S DEMAND A TRIAL BY JURY ON ALL CLAIMS F'ILED IN THIS
       COURT.

Attorney No. 19160                             RESPECTFULLY SUBMITTED,
Susan Bogart
Law Offices of Susan Bogart                    PLAINTIFFS YELENA LEVITIN      ANd

70 West Madison St., Ste. 1400                 CHIC     SURGICAL      C,
Chicago, IL 60602
Tele: (312) 214-3271                           By:
Fax: (866) 567-1199                                      of their A
$bsea$5"1-1lß¿êql. ca!ß
s lro sartlð.sttsan bo gart. com




                                                                      q
                                                                          p( [ð7)        r7
                                                       t=t/U
                        7.                         ù




                                               J
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #rPage
      Case: L:13-cv-05553 Document         4 of
                                     L Filed:   106
                                              08/03/13 Page 1, oÍ 94 PagelD #:1




                             rN THE I.INITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION


 YELENA LEVITTN, ANd                                      )
 CHICAGO SURGICAL CLINIC, an Illinois                     )
 Corporation,                                             )
                                                          )
                           Plaintiffs,                    )
                                                          )
        V                                                 )
                                                          )       NO.   13   C   55s3
NORTHWEST COMMTINITY HOSPITAL, an                         )
Illinois Not for Profìt Corporation, ADVANCED             )
SURGICAL ASSOCIATES, S.C., an lllinois                    )       JURY TRIAL DEMANDED
Corporation, ALAN B. LOREN, WLLIAM D.                     )
SOPER, AND DANIEL R. CONWAY,                              )
                                                          )
                           Defendants.                    )

                          COMPLAINT FOR DECLARATORY JUDGMENT.
                               DAMAGES AND OTHER RELIEF

        Plaintiffs, Yelena Levitin and Chicago Surgical Clinic, ("Levitin", "CSC" or

        o'Plaintiffs"),


 by their attorney, Susan Bogart, Law Offices of Susan Bogart, as and for her Complaint against

 Defendants in this action, alleges as follows:

                                          INTRODUCTION

         1. This is an action   for declaratory, injunctive, and equitable relief; and liquidated,

 compensatory and punitive damages, together with attorneys' fees, costs and disbursements,

 sustained by Dr. Yelena Levitin as a result of a conspiracy among and between the defendants to

 eliminate her from competition for providing general surgical medical services in the community

 covered by Northwest Community Hospital and Advanced Surgical Associates through, inter



                                                      1
                                                                                                     EXHIBIT
                                                                                             h
                                                                                            I-c
                                                                                            D
                                                                                            g         Å
Case 18-30089         Doc 37-1        Filed 12/05/18      Entered 12/05/18 17:48:23         Desc Exhibit
                                   A #:Page
       Case: 1-:l-3-cv-05553 Document         5 of08/03/13
                                        1 Filed:   106     Page 2 of 94 PagelD #:2




 a\ia, a hostile work environment, a campaign of harassment and discrimination based upon

 gender, ethnicity and religion, and retaliation to rob her ofher reputation, patients, referral

 business, and other existing and prospective business relations, and to defame and disparage her

 in the relevant medical communities in an attempt to damage her reputation and destroy her as a

 competitor.

           2. Levitin has worked as a general surgeon at Defendant Northwest Community Hospital

 since 2000. In the 13 years that she has practiced there, she distinguished herselfas a doctor and

 surgeon and earned an excellent reputation in the community. For most of that time, Levitin was

 the only female general surgeon, and the only Russian speaking general surgeon who was also

 Jewish.

           3. Northwest Community is situated in     Arlington Heights and attracts a large female,

 Russian speaking and elderly patient population. Due to the nature of the surgeries performed by

 general surgeons, female, Russian speaking and elderly patients have stated that they are more

 comfortable having surgeries performed by Dr. Levitin'

           4, Prior to the events   complained of herein, Plaintiffs' practice had steadily grown at

 NCH because of Levitin's professionalism, excellent outcomes, reputation for quality,

 compassionate empathetic and personalized care, general level of expertise in both complex and

 routine cases, her reliability and affability, her bed side manner, her ability to operate under

 pressure and stressful conditions, her sex, ethnic and religious background.

           5. As a result of her professionalism, received referrals of patients from other physicians

 within and without of the NCH community, which patients were to be admitted atNCH. Prior to

 defendants conduct at issue here, approximately 94 % of CSC's revenues and at least 60%            of


                                                      2
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A #:Page
      Case: l-:l-3-cv-05553 Document         6 of08/03i13
                                       1 Filed:   106     Page 3 of g4 PagelD #:3




 Levitin's surgical practice consisted of patients from the NCH community that she treated and

 admitted to NCH or were referred to her by NCH physicians, Following the events at issue in

 this case, the referrals Levitin received from physicians within the NCH community steadily

 declined, until she was receiving no referrals from NCH physicians and no patients from the

 NCH community       as   of filing this complaint.

         6. Beginning in or about November            2008 and continuing through the present, defendants

 have engaged in a conspiracy to eliminate Plaintiffs from competition in the community served

 by Northwest Community Hospital. The conspiracy is designed to increase the patients referred

 to and treated by defendants and to increase the revenue that flowed to Advanced Surgical

 Associates and to damage Plaintiffs' surgicalpractice.

         7.   Defendants have furthered the conspiracy by, inter alia, arbitrarily excluding as a

 surgeon with clinical and staff membership privileges by the manner in which NCH's by-laws

 and internal rules and regulations are enforced.

         8, Defendants have furthered the conspiracy by systematically defaming plaintiff Levitin

 to family practitioners, internists, and other medical and surgical specialists so that such family

 practitioners, internists, physicians and specialists stopped referring their patients to Plaintiffs,

 and, instead, such referrals went to other NCH general surgeons inoluding defendants.

         9. Defendants have furthered the conspiracy by taking other steps to otherwise ruin

 plaintiff Levitin's medical career and drive her out of Northwest Community Hospital and the

 community to which it provides medical services.

         10. In furtherance    ofthe conspiracy, defendants created a double standard, whereby

 surgical audit, corrective action, hospital peer review and quality assurance policies were used


                                                         a
                                                         J
Case 18-30089             Doc 37-1     Filed 12/05/18      Entered 12/05/18 17:48:23         Desc Exhibit
                                    A #:Page
         Case: 1.;13-cv-05553 Document         7 of08/03/13
                                         L Filed:   106     Page 4 of 94 PagelD #:4




 to harass, retaliate against and damage Plaintiffs, as the only female, Russian and Jewish general

 surgeon on stafÏ in the General Surgery Section of the Department of Surgery at Northwest

 Community, while similar, the same or more serious surgical events by male surgeons, including

 the individual defendants, who were also not Russian or Jewish, were swept under the carpet and

 not submitted for corrective action or peer review, their privileges were not adversely affected

 and no adverse action report was fìled against them with the National Practitioner Data Bank.

 Not one of the male surgeons who were alse not Russian or Jewish was, er has ever been,

 subjected to the same policies and practices, harassment, scrutiny or retaliation, despite having

 surgical events resulting in the death of patients, and in malpractice actions.

          I   1.   In furtherance of the conspiracy, defendants initiated and participated in peer

 review proceedings in order to reduce competition from Plaintiffs rather than to improve patient

 care.

          12.       In furtherance of the conspiracy, defendants conuptly impaired, impeded,

 obstructed, and circumvented the process due a physician before their clinical privileges and

 staff membership can properly be revoked and terminated, by among other things , sua sponte

 revoking Dr. Levitin's clinical privileges at Northwest Community and filing an adverse action

 report with the National Practitioner Data Bank without undertaking the peer review process

 required under its by-laws, state laws and the Health Care Quality Improvement Act and in

 complete disregard of the decision of NCH's Judicial Review Committee, following its 2 year

 peer review process, that:

                     t   Dr. Levitin is a well trained surgeon and technically competent;

                     * Dr. Levitin did not pose a danger to patient safety and welfare;

                     *   Dr. Levitin's privileges should not be reduced, restricted, suspended, revoked
                                                       4
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A #:Page
      Case: L:l-3-cv-05553 Document        8 of08/031L3
                                      L Filed:  106     Page 5 of 94 PagelD #:5




                  or denied;

                 x Dr. Levitin not be assigned a proctor or required to obtain approvals
                 before rendering care;

                  * No report be or was required to be filed with the National Practitioner Data
                 Bank.

         13. In furtherance of the conspiracy, defendants terminated and revoked Dr. Levitin's

 clinical privileges and staff membership at Northwest Community and filed an Adverse Action

 Report with the National Practitioner Data Bank ("NPDB"), both professional review actions, in

 violation of the requirements of the Health Care Quality Improvement Act of 1986 as amended,

 42 U.S.C. $ $ 1 I 101-1 1 152 C'HCQIA"), NCH's by-laws, and the Illinois Hospital Licensing

 Act, 210 ILCS 85/10.4 because no prior written notice was given of the Board's adverse action,

 no opportunity for a fair hearing before the Board was granted, and no professional review body

 that engaged in the required professional review activity found such adverse actions warranted

 based on Dr.   Levitin's competence and professional conduct   as defined under the   HCQIA and

 the Judicial Review Committee found the grounds relied on for the NPDB report unfounded,

 unsubstantiated, contrary to the evidence and false.

         14, In furtherance of the conspiracy,   defendants terminated and revoked Dr. Levitin's

 clinical privileges and staff membership at NCH and filed an Adverse Action Report with the

 NPDB for reasons unrelated to quality patient care but on the ground that Dr. Levitin

 participated in and defended her professional competence and conduct during a2 year peer

 review process, which defense prevailed.

        15.     In furtherance of the conspiracy, defendants, in terminating and revoking Dr.

 Levitin's clinical privileges and staff membership and filing of an Adverse Action Report with


                                                   5
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:Page
      Case; L:L3-cv-05553 Document          9 of08/03i13
                                     1- Filed:   106     Page 6 of 94 PagelD #:6




 the NPDB, ignored and disregarded the results of the formal peer review process and relied on

 the accusations brought by defendants ASA, Soper, Conway and NCH's Medical Executive

 Committee ("MEC"), which accusations were specifically rejected by the Judicial Review

 Committee, and found that the evidence did not support the MEC's oontention that Dr, Levitin

 was uncooperative during the 2 year long process consisting of an outside reviewer, 2

 investigative committees and a hearing that took place on 9 days over the oourse of 9 months,

 with approximately l5 witnesses, including experts, over 40 exhibits, over 1950 pages of

 transcript and a 25 page report setting forth detailed findings of fact and conclusions of law.

           16.   Also in furtherance of the conspiracy, defendants acted with actual malice and ill will

 in   willfully ignoring   and deliberately disregarding its own peer review process that found in

 favor of Plaintiff Levitin as they did not a) reasonably believe that their action was in furtherance

 of quality health care; b) have facts supporting a finding that Plaintiff Levitin's professional

 conduct was a danger to patient safety; c) have voting members of the Board with the requisite

 expertise in the specialty involved in the Board's action; d) provide adequate notice to Levitin     of

 the proposed adverse action and the reasons for the action; e) provide the opportunity for a

 hearing, including identifying the witnesses to be called, where Levitin could be represented by

 counsel, the hearing would be recorded, the witnesses cross examined, evidence could be

 presented, and a written report provided as required by HCQIA, state statute and Northwest

 Community's by-laws; and f) have a reasonable belief that the action was warranted by the facts

 known.

           17. In addition, beginning at least as early as 2008, NCH elected and its Board confirmed

 ASA defendants to run and control sections within the Surgery Department, including the


                                                      6
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:
      case: 1:1-3-cv-05553 Document Page  10 of
                                     L Filed:   106
                                              08/03/L3 Page 7 of 94 PagelD #:7




 Surgical Audit Committee, to sit on NCH's Board of Directors, to be members and officers of

 NCH's Medical Executive Committee, to run the Surgery Department and the General Surgery

 Section, in which positions defendants were in charge of enforcing NCH's by-laws, rules, and

 regulations for the Surgery Department, General Surgery Section, Surgical Audit Committee,

 and NSQIP and required to maintain continuing surveillance of the professional performance          of

 all individuals having clinical privileges in their department and to report regularly thereon to the

 MEC, to be accountable for allprofessional and medical staff administrative activities within

 their departments including approving and rejecting applications for privileges and corrective

 and other disciplinary actions.

         18. It was further part of the conspiracy that defendants subjected Levitin and her

 surgical cases to greater scrutiny than her similarly situated male, non-Russian and non-Jewish

 surgeons.

         19. In addition, beginning in or abqut 2008 and continuing through January 21,2013

 when NCH filed an adverse action report with the National Practitioner Databank (NPD),

 defendants subjected Levitin to harassment based on her gender, female, ethnicity,

 Russian/Eastern European and religion, Jewish that was sufficiently severe and pervasive to

 create a hostile and abusive work environment.

        20. Conway insulted Levitin, ridiculed her, yelled and screamed at her, embarrassed her

 in front of hospital employees and other medical staff members, and patients, questioned her

 professionaljudgment in an inappropriate tone of voice and in front of medical staff, NCH

 employees and patients. Conway threatened to sanction Levitin      if   she did not accede to his


 personal demands as to how she treat emergency surgeries and treat her patients.



                                                   7
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:Page
      Case: 1;L3-cv-05553 Document        11 of
                                     L Filed:   106 Page I of 94 PagelD #:8
                                              08/03/13



        21. As part of his harassment, Conway violated patient confidentiality and HIPPA

 privacy rules and regulations by accessing the medical records of Levitin's patients to find

 grounds to second guess and question her professional competence and abilities without basis in

 front of surgery staff and patients. Conway who is at least 6 ft tall and compared to Levitin's 5'

 6" would hover over her, and advance physically toward and tower over her, subjected to Levitin

to intimidating and abusive behavior within the surgery area, which conduct threatened patient

 safety and Levitin's ability to perform her duties as a surgeon, including using offensive

 comments, a demanding condescending tone of voice, ridicule, unsubstantiated attacks on her

 and her professional abilities and competence in the presence of medical   staff and employees

 and patients.

        22. Beginning in or about the later part of 2008 and on multiple occasions thereafter,

 Levitin brought Conway's conduct to the attention of NCH's Medical Staff Offlice, which

 conduct violated NCH policies including but not limited to its Disruptive Physician policies

 prohibiting conduct that 1) disrupted the operation of the hospital, 2) negatively affected

 Levitin's ability and other medical staff to do their jobs, 3) created a'ohostile work environment"

 for hospital employees and other medical staff members including Levitin, 4) interfered with an

 individual, including Levitin's, ability to practice competently; and 5) adversely affected

 patient's confidence in members of the hospital staff to provide quality patient care.

         23. In furtherance of the conspiracy, on or about January 27 ,20t0, in retaliation for

 Levitin's protected activity in complaining about Conway's harassment, defendant Soper,

 defendants Conway and Loren's partner in ASA, provided a list of 31 surgical cases submitted

 by Conway from the SurgicalAudit Committee he chaired and consisting of records going back



                                                   8
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A #:
      case: L;L3-cv-05553 Document Page  12 of
                                    1 Filed:   106
                                             08/03/L3 Page 9 of 94 PagelD #:9




 over a 6 year period, and other NSQIP data provided by defendant Loren as Chair. Defendant

 Soper, writing on behalf of ASA, submitted the list of over 30 cases and events to the Medical

 Executive Committee ("MEC"), on which oommittee he, defendant Soper, was a member,

 requesting in that it "review the activities of Dr. Yelena Levitin". At the time of this letter,

 defendant Soper was also Chair of the Department of Surgery, defendant Conway was the Chief

 of the General Surgery Section and Chair of the Surgical Audit Committee.

           24. Itwas further part of the conspiracy that defendants, ASA, Conway and Soper did

 not initiate the peer review process for patient safety reasons but rather to eliminate CSC and

 Levitin   as competitors, whose practice at the time received 94Yo   of their revenues from NCH.

           25. It was further part of the conspiracy that defendants ASA, Soper and Conway falsely

                                           o'complaints" going back five years conceming Levitin's
 alleged that there were 'oconcerns" and

 practice, and that Dr. Levitin was anoooutlier" in the National Surgìcal Quality Improvement

 Project ("NSQIP") data base for DVT and wound infection rates, NSQIP, being an organization

 in which NCH participated and was at all times relevant being run by defendant Alan B. Loren,

 defendants Conway and Soper's partner,.

           26. Defendant, Northwest Community Hospital participated in the hostile work

 environment to which defendants Conway, Soper and Loren subjected Levitin, and, despite

 having knowledge of Conway's conduct not only did not intervene to prevent further harassment

 from occurring, but retaliated against Levitin for raising complaints about Conway by requiring

 her to raise her complaints about Conway with Conway's partner, defendant Soper.

           27.Defendants NCH, Conway and Soper subjected Levitin to further harassment

 resulting in a hostile work environment by retaliating against her and subjeoting Levitin to a peer



                                                    9
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A #:Page
     Case: 1:13-cv-05553 Document         13 08/03/13
                                    1 Filed: of 106 Page L0 of 94 PagelD #:L0



 review process involving over 31 of her cases whioh occurred over a 6 year period preceding the

 renewal of her privileges on or about January 25,2010 for the two year period until January       3   l,

 2012. The peer review precess extended over a 2 year period, a process to which no male

 surgeon was subjected despite having engaged in similar, identical and more egregious conduct.

 Defendants knew or should have known of the harassment and hostile work environment and

 failed and refused to take remedial action. Said defendants engaged in a pattern of conduct which

 allowed, promoted, and encouraged said hostile work environment and harassment based on

 gender, ethnicity and religion to eccur against Levitin.

         28. Further, as defendants' well knew and intended, their conduct toward Levitin

 constituted hostile work environment, discrimination based upon Levitin's gender, female,

 ethnicity, Russian and religion, Jewish and retaliation interfered with Levitin's employment,

 profession and Iivelihood.

        29.In furtherance of the conspiracy, NCH arbitrarily and maliciously used its

 credentialing process to eliminate competition to other staff and employed physicians by denying

 and curtailing the scope of service other female, Jewish Russian physicians were permitted to

 provide to patients admitted to NCH.

        30. As a result of the acts described in this complaint, Levitin has suffered and   will

 continue to suffer severe emotional, physical and financial injury. Defendants' continuing

 conduct threatens Levitin's career, causing her irreparable injury, including humiliation,

 embarrassment, damage to her reputation, and severe emotional and physical distress and

 financial injuries. Further, defendant's conduct increases the cost to the public of obtaining

 general surgical services and denies the public access to the only female general surgeon, who is



                                                  l0
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A #: Page
    Case: L:13-cv-05553 Document             of 106 Page Il of 94 PagelD #:1L
                                          1408/03/L3
                                    1 Filed:




 also Jewish, Russian, and fluent in Russian in the area




                                THE PARTIES

         31. Plaintiff, Yelena Levitin ("Levitin" or "Plaintiff'), is an individual residing in

 Northbrook lllinois. Levitin is a physician licensed to practice medicine in the State of Illinois

 and has been so licensed since March 18, 1998. Levitin has been in practice         for   13 years and


 began her practice as a general surgeon in the Chicago metropolitan area in 2000. Plaintiff           s


 medical license is in good standing and it has never been revoked, she has never been disciplined

 prior to the revocation of privileges by defendant NCH, and she has never been the subject of a

 malpractice action. Dr. Levitin's gender is female, her ethnicity is Russian and her religion is

 Jewish and as such she is a member of classes protected by Title        VII.

        32. Plaintiff is a principal in the practice known as Chicago Surgical Clinic, Ltd.

 ("CSC"), an Illinois Corporation, which has its principal place of business located at201E.

 Strong Ave, Suite 7, Wheeling,   IL CSC's license is and was at all times in good standing. In

 addition to Dr. Levitin, CSC employs or employed two other Eastern European surgeons, Drs.

 Kokocharov and Roginsky.

        33.   Defendant, Northwest Community Hospital ("NCH") is an Illinois not for profit

 Corporation doing business in County of Cook, Illinois with its principal place of business

 located at 800 West Central Road, Arlington Heights,      IL   and   with locations also in Buffalo

 Grove and Palatine, Illinois, within the Northern District of Illinois, Eastern Division in

Northbrook, IL. Northwest Community Hospital is licensed pursuant to the Illinois Hospital

 Licensing Act,210 ILCS 85ll et sø9, Northwest Community Hospital ("NCH") is an "employer"


                                                  11
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                              A #: Page
    Case: L:13-cv-05553 Document         1508i03/L3
                                   L Filed: of 106 Page 12 of 94 PagelD #:12



 within the meanin g of 42 U.S.C. $ 2000e (b) in that Northwest Community is engaged in an

 industry affecting commerçe and, at all times relevant, has employed l5 or more employees.

        34. Defendant, Advanced Surgical Associates ("ASA") is an Illinois Corporation doing

 business in Cook County,   Illinois with its principal place of business within the Northwest

 Community Hospital facilities at 880 West Central Road, Suite 3800, Arlington Heights, IL and

 with an office located in Elk Grove Village Illinois. Advanced SurgicalAssociates has

 approximately 7 surgeons in its practice including Alan B. Loren, William D. Soper, Robert Rao,

 Sean P. Barnett,   William D. Soper, David E. Mahon, and Malcolm M. Bilimoria. During all

 times relevant hereto, ASA surgeons have been members and officers of NCH's Surgery

 department and its general surgery section and surgical audit committee, NCH's credentialing

 committee, NCH's Medical Executive and Quality Committees, NCH's Board of Directors, and

 NCH's ACS NSQIP, including Alan B. Loren, William D. Soper, Daniel R. Conway, David E.

 Mahon and Sean P. Barnett.

        35. Defendant, Alan B. Loren (ool-oren") is licensed to practice medicine in the State     of

 Illinois and has been so licensed since approximately 1982. Loren    has practiced in the area   of

 general surgery. At all times relevant hereto, Loren has practiced with Advanced Surgical

 Associates which has its principal offioes located within Northwest Community Hospital

 facilities. During times relevant to the instant case, Loren has served   as   the Chief and Vice Chief

 of defendant NCH's Department of Surgery, as a member of NCH's Surgical Audit Committee

 and as head of NCH's NSQIP Quality Advisor.

        36. Defendant, William D. Soper ("Soper") is licensed to practice medicine in the State

 of Illinois and has been so licensed since approximately 1973. Soper has practiced in the area of



                                                  t2
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
    case: L:L3-cv-05553 DocumentA #: Page  1608/03/L3
                                     L Filed: of 106 Page 13 of 94 PagelD #;1"3



 general surgery. At all times relevant hereto, Soper has practiced with Advanced Surgical

 Associates which has its principal offices located within Northwest Community Hospital

 facilities. During times relevant to the instant case, Soper has served on NCH's Board of

 Directors, Quality Committee, as the President, Vice President and Secretary/Treasurer of its

 Medical Staff/Medical Executive Committee, as Chief of defendantNCH's Department of

 Surgery and as a member of NCH's SurgicalAudit Committee.

        37. Defendant, Daniel R. Conway is licensed to practice medicine in the State of Illinois

 and has been so licensed since approximately 1987. Conway has practiced in the area of general

 surgery. Conway has practiced with Advanced SurgicalAssociates which has its principal

 offices located within Northwest Community Hospital facilities. During times relevant to the

 instant case, Conway has served as the Section Chief for general surgery and as Chairman           of

 NCH's Surgical Audit    Committee.

                        JURISDICTION AND VENUE

        38. This Court has jurisdiction under 28 U.S.C. $$ 1331, 1343(a)(4),15 U.S.C, $$ 4, 15,

 and26,28 U.S.C. $ 1367, and28 U.S.C. ç2202.

        39. In addition, Levitin's action is brought to remedy discrimination on the basis of

 gender, ethnicity and religion under Title   VII of the Civil Rights Act of    1964, as amended,42,

 U.S.C. $ 2000 et seq,, (as amended 1972)(Title        VII");   the Civil Rights Act of 1991; the Illinois

 Human Rights Act ,775ILCS       5/l-l0l    et seq,

        40. Plaintiff, Levitin, filed   charges of discrimination against defendants Northwest

 Community Hospital (Charge No. 440-2013-02336) and Advanced Surgical Associates (Charge

No. 440-2013-02343) with the EqualEmployment Opportunity Commission ("EEOC") on or


                                                      13
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
    Case: 1:13-cv-05553 DocumentA #: Page  1708/03/13
                                     1 Filed: of 106 Page L4 ol94 PagelD #:14



 about February 28,2013 complaining of hostile work environment, acts of discrimination on the

 basis of gender, female; ethnicity, Russian; and religion, Jewish and retaliation alleged herein.

 See Attached        Exhibits A-1 and A-2, respectively.

             41. On or about May 6, 2013, the EEOC issued Levitin notices informing her of her right

 to sue defendants Northwest Community Hospital and Advanced Surgical Associates in federal

 ceuft. See Attached ExhibÍts B-1 and B-2, respectively.

             42.Yenue is proper in this district under l5 U.S.C. $ 22 and 28 U.S.C. $ 1391 in that a

 substantial portion of the events giving rise to plaintiffs' claims occurred within this district, and

 the plaintifß and defendants reside in and/or have their principal places of business in this

 district.

                              FACTUAL BACKGROUND

 Levitinls Oualifications

             43. Dr. Levitin   has been and is a practicing physician and surgeon in the Chicago,

 Illinois community for the past        13 years.


             44.Levitin received her medical license in Illinois in 2000, after completing her medical

 degree at Northwestern University Medical School and her residency at Rush Presbyterian St.

 Luke's Medical Center.

             45. Levitin began practicing medicine and general surgery in 2000'

             46.   At all times relevant hereto, Levitin's Illinois medical and controlled medicine

 licenses have been and are current, in good standing and have not been the subject         of

 disciplinary action by the state of Illinois.

             47. Since 2001, Levitin    has been board certified in general surgery and was recertified in



                                                        t4
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A #: Page
    Case: l-:13-cv-05553 Document         1808/03/L3
                                    1 Filed: of 106 Page 15 of 94 PagelD #:L5



 2011 and is a fellow in the American College of Surgeons'

         48. Levitin's surgical practice, Chicago Surgical Clinic, Ltd. is located at20l E,

 Strong St. Ste. 7 in Wheeling IL, and is in good standing in the state of Illinois.

         49. Levitin     has never had a malpractice suit brought against her.

         50. Levitin     has maintained   full staff and clinicalprivileges   at various other hospitals


 including the Condell, Alexian Brothers and Resurrection hospital groups.

 Northwest Communitv Hosnital's Orsanizational Structure

         51   .   The Board of Directors (o'Board") of NCH is the controlling and governing body           of

 the hospital.

         52. The Medical Staff is an association of physicians that are granted clinical privileges

 at NCH by the Board of Directors         and is regulated by the Medical Staff Bylaws as approved by

 the Board of Directors and as required by the Illinois HospitalLicensing           Act,2l0ILCS 85/10.4.

         53.         One of   NCH's Standing Committees is the MedicalExecutive Committee of

 ("MEC") a committee of the Medical Staff, which               oversees the functions and duties      of    the


 Medical Staff. It is empowered to act for the Medical Staff and to coordinate all activities and

 policies of the Medical Staff, its Departments and Committees. The MEC reports directly to the

 Board and the Chief Executive Officer of NCH.

         54.         The Medical Staff Bylaws ("Bylaws") form a contract between NCH

 and the individual physicians on the Medical Staff, including Dr. Levitin'

         55,         The Clinical Departments of the medical staff included the Surgery Department,

 including the Section of general surgery which Levitin, and defendants Loren, Soper, and

 Conway weÍe a part. The Surgery Department was required to establish its own criteria for the



                                                       15
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
    Case: 1:13-cv-05553 DocumentA #: Page
                                     1 Filed: of 106 Page L6 of 94 PagelD #:16
                                           1908/03/L3



 recommendation of clinical privileges, establish a medical care evaluation committee, consisting

 of at least three members, which conducts ongoing peer review based upon defined criteria      as


 developed by the committee for all members of the department, adopt rules and regulations

 consistent with Article   XIV of the Medical Staff By-laws   and perform other duties set forth in

 Article X, Section 4(a) of the By-laws.

        56.       The Surgical Audit Committee was the Surgery Department's medical care

 evaluation committee.

         57.      The General Surgery Section was required to establish its own criteria for the

 recommendation of clinical privileges, to adopt rules and regulations as provided in Article   XIV

 and perform those duties identified in Article   X, Section 4(b) of the By-laws.

        58.       Pursuant to the By-laws, the Surgery Department and General Surgery Section

 were required to elect Chiefs and Vice Chiefs who were required to be confirmed by NCH's

 Board pursuant to Article X, Section 7 (b) and (c) of the By-laws.

        59.       Pursuant to Article X, Section 10 (a) of the By-laws, each Department Chief was

 required to be accountable to his department and the MEC,

            (l)   maintain continuing surveillance of the professional performance of all

            individuals having clinical privileges in their department, and report regularly thereon

            to the MEC,

            (2) give guidance on the overall medical policies of the hospital and make specific

            recommendations and suggestions regarding his own department to the MEC to

            assure quality patient care,

            (3) be responsible within his department for enforcement of the hospital bylaws, the



                                                    16
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
    Case: 1:l-3-cv-05553 DocumentA #: Page   2008/03/13
                                      1- Filed: of 106 Page L7 of 94 PagelD #:17



            medical staff bylaws, and medical staff and departmental rules and regulations ând

            policies,

            (4) be responsible for departmental implementation qf actions taken by the medical

            executive committee,

            (5) transmit to the credentials committee his department's recommendations

            conceming the delineating of clinical privileges for all practitioners in his

            department,

            (6) have the overall responsibility for teaching, education, and research programs in

            His department,

            (7) participate in every phase of administration of his department and the hospital

            administration in matters affecting patient care,

            (8) participate jointly with the hospital administration in preparing annual reports,

            budgets as required by the MEC, CEO or Board of NCH,

            (9) submit written and in person reports at least annually to the Board concerning the

            activities of his department.

        60.       Pursuant to Article X, Section 10 (b) of the By-laws, each Department Vice Chief

 was required to

            (l)   Have such duties and responsibilities as the Chief determines with a view to

 insuring that the vice-chief, if he is required to assume the duties of the chief, will be adequately

 prepared to assume the functions of that office;and

            (2)   Have the powers and duties of the chief in the absence of the chief.

         61.      Pursuant to Article X, Section I I (a) of the By-laws, each Section Chief



                                                   17
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
    Case: L:13-cv-05553 DocumentA #: Page     of 106 Page 1-8 of 94 PagelD #:L8
                                           2108/03/L3
                                     L Filed:




 was required to be accountable to the Chief of his department for all professional and medical

 staff administrative activities within the Section and subject to the overall authority of the chief

 of the department and to,

            (1) maintain continuing surveillance of the professional performance of all

            individuals having clinical privileges in his section, and report regularly thereon to

            the Chief of the Department,

            (2) give guidance on the overall medical policies of the hospital and make specifrc

            recommendations and suggestions regarding his own department to the Chief of the

            Department to assure quality patient care,

            (3) be responsible within his section for enforcement of the hospital bylaws, the

            medical staff bylaws, and medical staff and departmental rules and regulations and

            policies,

            (4) be responsible for section implementation of actions taken by the medical

            executive committee or the department,

            (5) transmit to the chief of the department his section's recommendations conceming

            the delineation of clinical privileges for all practitioners in hìs section,

            (6) have the overall responsibility for teaching, education, and research programs in

             his section,

             (7) participate in every phase of administration of his section and the hospital

             administration in matters affecting patient care,

             (8) participate jointly with the hospital administration in preparing annual reports

             pertainìng to his department and section, including budgets as required by the MEC,



                                                   18
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
    Case: L:L3-cv-05553 DocumentA #: Page  2208/03/L3
                                     L Filed: of 106 Page L9 of 94 PagelD #:L9



            CEO or Board of NCH,

            (9) submit written and in person reports at least annually to the Chief concerning the

            activities of his section.




 Levitin and her Practice Met All of Northwest Community Hospital's Requirements for-
 Credentialing and Full Attendine Staff Merybership and Clinical Privileees

        62. Immediately upon beginning her medical and general surgery practice in 2000,

 Levitin obtained staff and clinical privileges   at Northwest Community Hospital   ("NCH" or

 "Northwest Community"),

        63. Levitin was continuously granted full clinical staff and membership privileges at

Northwest Community until the events that are at issue in this case resulted in the revocation of

 her privileges on January 18, 2013,

        64. Levitin's Northwest Community clinical and staff membership privileges were

 granted by NCH and were renewed every two years after approvals by the Surgery Section

 Chief, the Surgery Department Chief, the Credentials Committee, the Medical Executive

 Committee, and the Board of Directors.

        65. Per NCH policies and practices, Levitin's privileges were granted and renewed only

 after the Department of Surgery Chief and General Surgery Section Chief had evaluated the

 status of her state license, state controlled substance license, current DEA registration, current

 liability insurance, NPI number, payment of Medical Staff Dues and Assessments, Board

 Certifîcation and Recertifîcation, Advanced Cardiac Life Support Certifrcation ("ACLS"), basic

 cardiac Iife support ("BCLS"), and advanced trauma life support certification ("ATLS"),

 National Practitioner Data Bank/ and Lawsuit filings, PPD Test Results, Medical Necessity

                                                    t9
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A #:Page
     case: 1:L3-cv-05553 Document         2308/03/13
                                    L Filed: of 106 Page 20 or 94 PagelD #:20



 Form, CME, Release of Information form. In addition, the Department and Section Chief

 evaluated Levitin's Clinical Profile consisting of Utilization Review, Risk Management, Medical

 Record Review, QA Review, Volume Review, Privileges Review for recommended action, and

 Health Status.

        66. NCH's grant of clinicalprivileges is based an the physician's education, training,

 experience, demonstrated competence and judgment, clinical performance, documented results

 of patient care, other apprqpriate quality review and monitoring, and other relevant information,

 including applicable department's specific recommendation to the credentials committee.

        67. Defendant Conway and Soper evaluated Levitin's clinical profile, determined that the

 required data such as the status of her licenses was current and rated her 'oacceptable" in all

 areas, the highest rating available, recommended    "No Change" in her privileges, and

 recommended that she be reappointed to the staff       .



        68. On October 26,2009, defendant Conway, in his capacity           as Chief of the General


 Surgery Section, signed off as approving the renewal of Levitin's attending staff privileges with

 no changes

        69. On November 17,2009, defendant Soper signed off as approving the renewal           of

 Levitin's privileges in his capacity   as Chief of the Department   of Surgery.

        70. On November 19,2010, the Credentials Committee Approved Levitin's

 reappointment; on January 5,2010, the Medical Executive Committee approved her

 reappointment and on January 25,2010 NCH's Board approved her reappointment.

        71. On January 25,2070, Leighton B. Smith, NCH's Vice President of Medical Affairs

 advised Levitin that her application for reappointment had been approved and I,evitin was



                                                   20
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A #: Page
    Case: 1-:l-3-cv-05553 Document          2408/03i13
                                      1 Filed: of 106 Page 2L of 94 PagelD #:2I



 reappointed to NCH"s Medical Staff as a voting attending staff member through 1131112.

        72. Qn January 27,2010, as is set forth in more detail below herein, ASA by Dr. Soper

 requested that the MEC initiate corrective action against Dr, Levitin. At that time, Dr. Soper was

 Dr. Conway's partner, served as Chair of the Surgery Department and was on the MEC and

 Board of Directors.

        73. On or about December l6,2Ql     l, NCH's MEC, on which Dr. Soper sat,

 recommended that Levitin's staff privileges at NCH be terminated based upon the conective

 action and peer review process initiated by Dr. Soper that was still ongoing.

        74. On October 8,2072, at the conclusion of the peer review process initiated two years

 earlier on January 27,2010, the Judicial Review Committee, after a 9 day hearing occurring over

 a 9 month period at which approximately   l5 witnesses were called by the MEC and Dr. Levitin,

 including expert witnesses, receiving over 40 exhibits, and receiving closing submissions from

 the MEC, NCH and Dr. Levitin and her attorneys, their attorneys and following    a9   day hearing


 that lasted over a 9 month period, decided that Dr. Levitin's privileges should not be terminated

 and that the MEC's evidence was insuffrcient to support termination of her privileges, and

 decided that no NPDB adverse report should be filed.

        75. On January 18, 2013, NCH's Board sua sponte and without process or a basis in law

 or fact and contrary to its JRC's findings and decision, terminated Dr. Levitin's NCH privileges

 and filed a NPDB adverse action report.

         76. At all times relevant hereto, Dr. Levitin was the only board certifred female general

 surgeon at NCH.

        77. At all times relevant.hereto, Dr. Levitin was the only Russian speaking general



                                                 2t
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
    Case: L:L3-cv-05553 DocumentA #: Page  2508/03/13
                                     1 Filed: of 106 Page 22 of 94 PagelD #:22



 surgeon at Northwest.




 NCH Had the Right to the Behavior of its Physicians and Surgeons and to Control and
 Direct The Work Levitin Performed, The Scheduling, Manner And Methods for
 PerformÍng Her Work, The Results to Be Achievedo The Details by Which those Results
 Were Achieved, To piscipline Levitin and to Take Adverse Actions Against Her Privileges'-
 Includins Filins with the NatÍonal Practitioner Data Bank

         78. As a condition to receiving medical staff and clinical privileges at NCH, Levitin

 agreed to appear for interviews with respect to her application and authorized NCH, its medical

 staff and representatives to consult with administrators and members of medical staffs of other

 hospitals or institutions with which she had been associated and with others, including past and

 present malpractice carriers who may have information bearing on her professional competence,

 character, and ethical qualifications.

         79. As fuither condition of Levitin's medical staff and clinical privileges, NCH required

 that she grant it, its medical staff and its representatives consent to inspect all records and

 documents, including medical records at other hospitals that may be material her to her

 professional qualifications.and competence to carry out the clinical privileges as well as her

 moral and ethical qualifications for staff membership.

         80. As a further condition to receiving staff privileges at NCH,    Levitin   agreed to be

 bound by the terms of all of NCH's medical staff bylaws, rules and regulations and to provide

 continuous care for patients, including but not limited to the control of the Chiefs and Vice

 Chiefs of the Department of Surgery, Sçction of General Surgery and Surgical Audit Committee

 who among other things as described in more detail in paragraphs 55 through 6l above,



                                                   22
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
    case: 1:l-3-cv-05553 DocumentA #: Page  2608/03/L3
                                      L Filed: of 106 Page 23 of 94 PagelD #:23



 subjected Levitin and her practice to continuing surveillance of her professional performance.

         81. Additionally, Levitin was required to be bound by NCH's bylaws and internal rules

 and regulations including rules and regulations for Attending staff privileges   to   1) perform all


 duties incident to elective or appointed offices if they served as an officer of the medical staff or

 any department, section or committee of which he is a member; 2) perform all reasonable duties,

 including outpatient services and emergency and disaster plan duties, when specifioally assigned

 by the medical executive committee; 3) pay all dues and special assessments levied by the

 medical staff prior to April I't qf each calendar year;4) serve when elected or appointed to one

 committee (may refuse second committee assignment in any given year; 5) report to the hospital

 regarding finaljudgments or settlements in professional liability actions and supply to the

 department chief within thiny (30) days of receipt a copy of any report or proposed report

 submitted to the National Practitioners Data Bank on behalf of such member.

        82. Levitin's privileges extended to the use of the hospital's facilities, including equipped

 operating rooms, pre op holding rooms, recovery rooms, outpatient and inpatient beds,

         83. NCH provided pharmacy services, endoscopy, surgical instruments, laparoscopic and

 endoscopic equipment, fluoroscopy, implants and devices, blood products,       IV   and   IV antibiotics,

 anesthesia medications, all fluids, intubation equipment, intraoperative ultrasound, compression

 boots, catheters for body fluids and explorations and x-rays, sterile drapes, CT and MRI

 equipment, radiology, pathology and laboratory services, surgical lights, monitoring services,

 which was vital to her practice and quality patient care because of the equipment's prohibitive

 cost and immobility.

         84. NCH also employed or was affrliated    with support personnel, sterile supplies


                                                  ¿5
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
    Case: 1-:13-cv-05553 DocumentA #: Page     of 106 Page 24 oI94 Pagel) #:24
                                            2708/03/13
                                      1 Filed:



personnel, nursing, anesthesia, on site radiologists and pathologists, critical care support,

transport services, and other physician consultants, hospitalists, and mid-level providers, surgical

assistants, and technicians that were crucial in providing Levitin's practice referrals, as well as

assisting in treating and caring for her patients.

        85. Levitin was required to use the services qf the hospital's anesthesia, nursing and

 support staff in her care and treatment of patients at the hospital and was required to schedule

 surgeries and equipment according to their availability as prescribed by NCH subject to

 emergency surgeries and on call requirements which took priority.

        86. While Levitin had admitting privileges for and was able to admit and treat her own

patients at NCH, she was also required to treat NCH patients and to handle 'ocall", including be

 on a roster for call with the Emergency Department and to continue to treat and care for patients

 admitted to NCH that she cared for while on call as their consulting and/or attending physician.

         87. Northwest Community exercised control over important aspects of Levitin's duties

 as a physician and surgeon at Northwest, including which general surgeries she would be

 permitted to perform by means of Article V, section 6 and Article V, Section 7 of the By-laws

 and as prescribed by NCH in the letters renewing her privileges and reappointing her to the

 medical staff.

         38. NCH could determine which NCH patients Levitin was to treat and operate on,

 assigned Levitin the surgery rooms and staff to be used in performing general surgeries,

 determined scheduling for Levitin's and CSC's patients who she referred to Northwest in

 addition to Northwest patients referred to her by Northwest through the Emergency Department

 call roster, supplied with the equipment necessary for performing surgeries.



                                                     24
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #; Page
    Case: 1:l-3-cv-05553 Document          2808/03/1-3
                                     1 Filed: of 106 Page 25 of 94 PagelD #:25



         89. NCH monitored     Levitin's work hours, assigned her weekday and weekend call when

 she was expected to be available 2417 to see, treat and operate on Northwest Community patient

 population refened to her through the Emergency Department call roster.

         90. NCH also prescribed which surgeons it would allow to take trauma call and excluded

 Levitin and CSC surgeons from this call, while permitting defendants ASA and its surgeons to

 take the call.

         91. NCH monitored     Levitin's performance through the Surgical Audit Committee,

 through Hospital by-laws, Medical Staff by-laws and other employment procedures and policies

 and monitored her compliance with its general rules and regulations of the Medical Staff, the

 Department of Surgery, the Surgical Pavilion Committee, the Section of General Surgery and

 with ACS NSQIP.

         92. NCH prescribed the form, content and deadlines of documentation Levitin was

 required to prepare for each patient, dictated to whom Levitin could give medication orders,

 monitored Levitin's performance through the corrective action and peer review process,

 disciplined Levitin and terminated her staff membership and clinical privileges, and thus her

 ability to attend to and treat patients   at Northwest or   within the Northwest Community that

 sought to be admitted to Northwest. At all times relevant hereto, Leighton Smith was the

 Northwest Community Vice President of Medical Affairs that interacted with the Surgìcal

 Department and Section Chiefs on behalf of the Northwest Community.

         93. Levitin like the similarly situated male general surgeons was allowed to maintain

 privileges at other hospitals and she did so, although the "vast majority" of her practice was at

 NCH. By 2009, 94 %o of Plaintiffs CSC        and   Levitin's practioe revenues were earned   at   NCH. As



                                                      25
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                              A #: Page
    Case: L:13-cv-05553 Document         2908/03/L3
                                   L Filed: of 106 Page 26 of 94 PagelD #:26



 a result ofdefendants conduct at issue here, those practice revenues dropped steadily beginning

 in2010 when the conective action process was initiated and falling to approximately 38Yo in

 2013 derived from Dr. Kokocharov, whe was employed as a physician at CSC.

        94. As part of this agreement, Levitin authorized NCH to obtain documents and records

 from these other hospitals concerning her privileges, surgeries and other work related matters.

        95. NCH did not pay Levitin's salary, wages, or benefits but      it did pay disbursements to

 Levitin and CSC based upon her participation in the NCH physician cooperative entity and

 investing in the Cyberknife purchase.

        96. NCH also paid distributions to Levitin on the capitated surgical program for the

 HMO patients called PODS program for her participation in NCH's PHO.

        97.   At all times relevant, NCH had in place   a Disruptive Physician   policy approved and

 overseen by the MEC that provided in pertinent part that the objective of the polioy was to

 ensure optimum patient care by promoting a safe, cooperative, and professional health care

 environment, and to prevent or eliminate conduct that:

                 *       disrupts the operation of the hospital

                 *       negatively affects the ability of others to do their job

                 *       creates a "hostile work environment" for hospital employees or other

                         medicalstaff members

                 *       interferes with an individual's ability to practice competently

                 *       adversely affects the community's confidence in the hospital's    abilþ   to

                         provide quality patìent care

        98. Under the terms of this policy,    a single egregious incident or repeated incidents may



                                                   26
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:Page
     Case: L:13-cv-05553 Document         3008/03/L3
                                    L Filed: of 106 Page 27 of 94 PagelD #:27



 Initiate an investigative action. Corrective action could include written censure, reduction,

 suspension or termination of privileges pending the investigative Brocess.

        99. Unacceptable disruptive conduct included but was not necessarily limited to:

                1)   Attacks-verbal and physical, including sexual touching, leveled   at other


                medical staff members, hospital personnel, patients, or visitors, thatare personal,

                irrelevant, or beyond the bounds of professional conduct. Disruptive or offensive

                language, inappropriate nonverbal behavior or gestures.

                2) Impertinent and inappropriate comments (or illustrations) made in patient

                medical records or other official documents, or attacking particular physicians,

                nurses or hospital personnel.

                3) Non constructive criticism that is addressed to its recipient in such a way as to

                intimidate, undermine confidence, belittle, or imply stupidity or incompetence.

         100. The policy specifically recognizes the rights of physicians and licenped providers to

 have certain personal and professìonal issues, including performance problems and concerns

 about competence, dealt with in a professional and confìdential manner. When seeking to air

 complaints or resolve conflicts, the medical staff member shall seek proper and objective arenas

 in which to deal with these issues.

 NCH Delegated to ASA The Right to Evaluate And Approve Levitin's Credentials and
 PrÍvileges, To Enforce NCH's By-Laws,Including Medical Staff Bylaws and NCH's
 Internal Rules and Regulations Government the Hospital, the Department of Surgery and
 The General Surserv Section.

         101. The enforcement of Northwest Community's rules and regulations and the rules and

 regulations of Northwest's Department and Section of Surgery was delegated to the Surgery

 Department and its Chief/Chair and the Chief of the surgeon's section, i.e, Chief of General

                                                  27
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A Page 31 of 106
     Case: L:L3-cv-05553 Document #: 1- Filed: 08i03i13 Page 28 of 94 PagelD #:28




 Surgery as is more   fully described in paragraphs   59 through 61 above.

         102. Among other things, these Chief s have the power to evaluate and approve a

 surgeen's requests for reappointment, approve and reject a requests by a surgeon to perform

 certain procedures, required that Northwest surgeons forward tissue removed at an operation to

 its pathology department which in term determined what examinations         if any were   necessary to

 perform.

         103. The Chief of the Department of Surgery, NCH Operating Room management and

 NCH Rules can dictate the circumstances under which       a   NCH surgical assistant will be present,

 dictates the scoþe of a surgeon's duties and responsibilities for patients admitted or assigned to

 them for surgeries, dictates the qualifications a surgeon must have, including board

 certifications, to be on staff.

         104.In addition, the Chiefs of the Department of Surgery and Section of General Surgery

 oversees the Surgical   Audit Committee, which monitors surgeons quality of care within the

 department and reports to the Department Chief, and the QMI Conference as is more           fully

 described in paragraphs 59 and    6l   above.

         105, The Section Chieß monitor a surgeonos attendance and timeliness for surgeries and

 discipline surgeons who do not arrive on time.

         106. The Chief of the Surgery Department held positions on and/or were members              of

 NCH's Medical Executive Committee, Quality Committee and Board of Directors,

         107.   At all times relevant hereto, one of Advanced SurgicalAssociates partners, Loren,

 Soper, Conway, Barnett and Mahon held the positions on the Board of Directors, Medical

 Executive Committee, as Chair and Vice Chair of the Department of Surgery, Chief and Vice



                                                  28
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A #:Page
     Case: 1-:1,3-cv-05553 Document         3208/03/13
                                      L Filed: of 106 Page 29 of 94 PagelD #:29



 Chief of the General Surgery Section, Chief and members of the Surgical Audit Committee, and

 Chief of ACS NASQIP, which reported surgical outcomes and quality of care information to

 healthcare consumers as part of     a   joint effort among the American College of Surgeons (ACS)

 and the Centers for Medicare and Medicaid Services (CMS).

         108. During all times relevant, NCH revoked, conditioned and restricted the privileges             of

 other Jewish, Russian and Eastern European surgeons and physicians including but not

 necessarily limited to CSC surgeon Dr. Kokocharov, Dr. Shevelev, Dr. Roginsky, Dr. Kanev, Dr.

 Garibashvillie, and Dr. Kern for acts and practices which, when performed by similarly situated

 non- Russian, non-Eastern European and Jewish physicians, did not result in the revocation,

 curtailment, or conditioning of their privileges,

 LevÍtin is Subjected to a Hostile Work Environment, Was Singled Out for Treatment
 Different Than Her Similarly Situated General Surgeons Based Upon Her Sex, Female,
 Ethnicity, Russian and Religion, Jewish and Was Retaliated Against for Protesting
 Harassment bv Dr. Conway

         109.   Levitin's difficulties   at   NCH began at least   as   early as November 2008 and

 continued through January 25,2013 when one of her competitors at ASA, Dr. Conway, who was

 also the Chairman of the Surgical Audit Committee and Chief of the Section of General Surgery

 began to subject her to frequent, severe, and offensive conduct, including heightened scrutiny             of

 her surgeries, linked to her sex, ethnicity and religion which created a hostile work environment.

         1   10. The hostility was generally demonstrated through           a pervasive discrete   cumulative

 acts of harassment based on her gender, ethnicity and religion. Dr. Conway verbally attacked her

 and physically intimidated and threatened her, made demeaning and disparaging remarks about

 her and her professional abilities and competence in the presence            ofNCH hospital staff    and


 patients, second guessed her professionaljudgment and expertise, opinions and diagnoses,


                                                        29
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A #:Page
     case: l-:1-3-cv-05553 Document         33 08/03/13
                                      1 Filed: of 106 Page 30 of 94 PagelD #:30




 including in the presence of NCH staff and patients in an effort to cause patients to change to

 him as their surgeon.

         II   1. Dr. Conway singled Levitin out for belittling remarks, demeaning comments and

 intimidating behavior based upon her gender, female, ethnicity, Russian and religion Jewish

 which disruptive behavior and bullying treatment was different than her similarly situated male

 general surgeons

         112. All of Dr. Conway's unwanted attentien, verbal and physical intimidation took place

 within the Surgery Room suite and in and around other hospital facilities such   as patient   floors

 and doctors' lqunge area atNCH in the presence of NCH nurses, staff and patients and where

 Levitin performed her procedures and saw her patients.

 NCH Failed To Take Reasonable Steps to Prevent and Correct Conway's Harassment Of
 Levitin And,Instead, Participated In and Facilitated A Campaign of Retaliation Directed
 At Levitin Which Exacerbated the Hostile Work Environment.

         I 13. Levitin complained about Dr. Conway's harassment, the hostile work environment,

 the heightened scrutiny and differing terms and conditions to which she was subjected compared

 to her similarly situated male, non-Jewish and non-Russian male surgeons. She made these

 complaints to NCH's Chief Executive Officer, Bruce Crowther, to Vice President of Medical

 Affairs, Leighton Smith, to members and Chairman of NCH's Board of Directors and others at

 NCH.

        I14. On or about December 24,2008, Levitin sent a letter to the Medical Staff Office,

 concerning the fact that defendant Conway had singled her out for verbal attacks including

 yelling and screaming at her, embarrassing her and questioning her medical professional

 judgment in front of other hospital employees and staff and engaging in other disruptive conduct



                                                 30
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A #:Page
     Case: L:13-cv-05553 Document         34 08/03/L3
                                    L Filed: of 106 Page 3L of 94 PagelD #:3L




 directed at her and creating a hostile work environment.

        115. On or about January 20,2009, Dr. Cynthia Valukas, then President of         NCH's

 Medical Staff, Dr. Leighton Smith, Vice President of NCH's Medical Affairs, Levitin and

 defendant Çonway met at NCH at which time Smith and Valukas warned Conway to leave

 Levitin alone. Instead of addressing Conway's behavior pursuant to NCH's Disruptive Physician

 policy and referring him for investigation, NCH told Levitin she had to contact defendant Soper,

 Conway's partner and a member of defendant ASA if she had any further problems and, upon

 information and belief, took no action against defendant Conway.

        116. On or about July 13,2009, Levitin wrote to Leighton Smith, NCH Vice President of

 Medical Affairs and Bruce Crowther, CEO and President of NCH to report continued

 unwelcomed, disruptive and harassing conduct by defendant Conway. Specifically, Levitin

 reported that on July   l,   2009, Conway falsely stated to one of Levitin's patients that she had had

 two disastrous complications in the operating room and the patient should not allow Levitin to

 operate on her. Levitin reported that as a result of Conway's disruptive behavior and false

 accusations concerning Levitin's competence, Conway persuaded the patient to change to him

 for surgery. NCH did not respond.

        117. On or about August 6,2009, Levitin, through counsel, wrote to Leighton Smith,

 Vice President of NCH Medical Affairs, requesting information         as   to how NCH was going to

 respond to cause defendant Conway to çease his disruptive and harassing behavior. Levitin's

 counsel requested that NCH legal counsel become involved. Levitin's counsel did not receive a

 response,

        I18. On or about September 2,2009, Levitin, through counsel, again wrote to Leighton


                                                     31
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A Page 35 of 106
     Case: L:13-cv-05553 Document #: L Filed: 08/03/L3 Page 32 of 94 PagelD #:32



 Smith, Vice President of Medical Affairs requesting a response from defendant NCH relating to

 Levitin's complaints of Conway's harassment and assurance that Conway's harassment would            be


 remediated.

        119, On or about September 15,2009,NCH through Leighton Smith assured Levitin's

 counsel that he, Smith, had told defendant Conway in very strong terms not to be involved with

 Levitin at all. However, upon information and belief, neither Smith nor NCH took any action

 against Conway pursuant to the Disruptive Physician policy.

        120. Instead, NCH required that Levitin address her issues with defendant Conway with

 his partner defendant Soper. Smith acknowledged that he was aware that Conway used an

 improper tone of voice with Levitin and Smith warned Conway to stop this behavior. Smith also

 stated that he had spoken to Conway's senior partner, either defendant Soper or Loren, to control

 him.

        121 . On   or about January   27   ,2010, rather than refer defendant Conway for investigation

 pursuant to NCH's disruptive physician policy, defendant Soper, one of Conway's senior

 paftner, acting on behalf of defendant Advanced Surgical Associates ("ASA") retaliated against

 Levitin for complaining about Conway by filing a false and unfounded request for corrective

 action in his capacity as Chair of the Surgery Department against Levitin with the Medical

 Executive Committee.

        122. Defendant Soper attached to that request as support, information generated about

 Levitin's   cases going back 6 years by defendant Conway, as Chair of the Surgical     Audit

 Committee and information generated by defendant Loren in his position as Chair of the NSQIP.

        123. The corrective action request was not initiated out of a concern for patient safety but



                                                      32
Case 18-30089        Doc 37-1
                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 36 of 106
     Case: 1:13-cv-05553 Document #: 1 Filed: 08i03/L3 Page 33 of 94 PagelD #:33



 in retaliation for Levitin's complaints against Conway and in order to interfere with her medical

 and surgical practice as a competitor of dcfendants      ASA, Soper, Loren and Conway.

          124. ln his January 27,2010 request for corrective action, Dr. Soper, cited unfounded,
                                   o'concerns" o'over the past five years or so" about Dr.   Levitin's
 anonymous 'ocomplaints" and

 practice of surgery, As to the request for corrective action, the Judicial Review Committee

 found:

                         Following her troubles with Dr. Conway, she is asked to
                         defend 3l cases and abnormally high DVT
                         and infection rate allegations. Dr. [the outside reviewer]
                         and the 2010 Investigative Committee found no concern
                         with26 of the cases. The 20l0Investigative Committee found
                         the DVT allegation inapplicable and the infection rate
                         allegations to be without substantiation. It appears there
                         was little or no prescreening before these 31 cases, seme
                         more than 6 years old, were cited as grounds for corrective
                         action.

          125. Defendants' request for corrective action, and their influence and participation on

 the Medical Executive Committee that prosecuted the corrective action against Levitin, started in

 motion a2112 year peer review process that lasted through January 2013 and consisted of a

 review of her surgical cases going back over 6 years by      l)   an outside reviewer; 2)   a20lA

 Investigative Committee; 3) a 201I Investigative Committee; and 4) a nine (9) day contested

 hearing before a 5 member Judicial Review panel that occurred over a 9 month period, involved

 the testimony of approximately      l5 witnesses including   experts, the receipt of 40 exhibits, over

 1950 pages of transcript and a 25 page written decision of the Judicial Review Committee (JRC).

          126, The harassing and retaliatory nature of that 2 l12 year process is in part illustrated

 by the findings of the JRC as follows:

                 *       There was little or no prescreening before these 3l cases, some
                         more than 6 years old, were cited as grounds for corrective
                                                     JJ
Case 18-30089        Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 37 of 106
     Case: l-:13-cv-05553 Document #: L Filed: 08/03/13 Page 34 of 94 PagelD #:34



                        action

               rlr
                        The outside reviewer received 29 cases and immediately determined
                        there were no issues with 23 of the cases and requested additional
                        information as to the others;

               *        Of the 3l cases referred in the conective action request and as to the
                        abnormally high DVT and infection rate allegations made by defendant
                        Soper in the corrective action request, the 2010 Investigative Committee
                        found no concern with26 of the cases. The 20l0Investigative Committee
                        found the DVT allegation inapplicable and the infection rate allegations to
                        be without substantiation.

               ¡ß
                        The concerns with Dr. Levitin's practice should have been
                        handled informally and should never have reached the point    of
                        a Judicial Review Committee.

               {<
                        Actual, friendly mentoring would have worked to resolve the
                        concerns raised by the corrective action, in contrast to the mentoring
                        offered by defendant Dr. Soper on September 9,2009 during
                        which time Dr. Levitin was complaining about Dr. Soper's
                        partner, Dr. Conway.

        127, As to the double standard and stricter scrutiny to which defendants subjected

 Levitin, one NCH male surgeon and physician stated:

                        I am alarmed by what I see as several "run of the mill"
                        or typical clinical issues or complications many of us
                        have had during our careers, that have prompted such
                        draconian disciplinary measures . . . .I myself
                        have spent many years on the surgical audit committee
                        at this institution and several others and have chaired
                        them as well. I have reviewed cases over the years
                        I would consider much more egregious where the response
                        was more in line with educational adjustments or
                        "following trends" than what I hear is happening.

 NCH Violates Levitin's Rights Under lts By-Laws and Under the Health Care Quality
 Improvement Act ("HCQIA") In Terminating Her Privileges and Filing An Adverse
 Action With the National Practitioner Data Bank ("NPDB") And Therefore NCH and
 Defendants ASA, Soper, Conway and Loren Are Not Immune From Civil Suit
 For Their Actions in the Various Peer Review l¡qçesscg


                                                 34
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:Page
     Case: 1:1-3-cv-05553 Document         38 08/03/1-3
                                     1 Filed: of 106 Page 35 of 94 PagelD #:35




         128,   A Study Committee was formed, pursuant to Article VII, Section 3(a)(2) of the

 Bylaws to gather additional information on the request for corrective action and report to the

 Medical Executive Committee. p. 47.

         129.     An Investigative Committee (hereinafter referred to as the "20l0Investigative

  Committee") was formed pursuant to Article VII, Section 3(bX2) of the Bylaws. p. 49. Based on

 Dr. Levitin's complaints of      harassment and bias, the Hospital hired an outside expert, Dr.

 Douglas Aach, to review the 30 cases attached to Dr. Soper's request for corrective action. Dr,

 Aach also reviewed one additional case of Dr. Levitin's that was not attached to the request for

 corrective action. However, no investigation was initiated into defendant Conway's conduct.

         130,     On June 23,2010, the 2010Investigative Committee issued its report dated June

 23,2010, The Committee recommended that no adverse corrective action be taken against Dr.

 Levitin, but recommended that Dr. Levitin's cases be subject to quarterly prospective review

 through January 2012. Importantly, the Committee recommended that the physicians associated

 with Dr, Conway's group (Advanced Surgical Associates) not participate in the prospective

 review of Dr. Levitin's cases.

         l3l.     On July 6,2010, the MEC adopted the 20l0Investigative Committee's Report in

 its entirety, but rejected the recommendation that       members    of Dr. Conway's group not
 participate in prospective reviews of Dr, Levitin's cases without explanation.

        132.      From July 2010 to August 2011, a period of l3 months, Dr, Levitin continued to

 practice general surgery at NCH without incident.




                                                 35
Case 18-30089      Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 39 of 106
     Case: 1:13-cv-05553 Document #: 1 Filed: 08/03/1-3 Page 36 of 94 PagelD #:36




        133.   After performing an upper endoscopy on August 11,2011, an occurrence report

 was filed against Dr. Levitin by Nurse Marilyn Schram, alleging that Dr. Levitin began an upper

 endoscopy before the patient was properly sedated.

        134. On      September   8,   2011, almost one month later,         Dr. Kirsten     Leeo the

 anesthesiologist, was told to write the case up due to Nurse Schram's occurrence report.

        135, As a result, on      September   27,2011, Dr. Francis Lamberta, Medical Staff

 President, submitted a request that the 2010 Investigative Committee reconvene to review the

 August 11, 2011 procedure.

        136.    However, a month later, on October 28,2011, Dr. Levitin was notified that a new

 Investigative Committee had been appointed to review the procedure (hereinafter referred to      as


 the "2011 Investigative Committee"). The 2011 Investigative Committee consisted of only one

 of the same members of the 2010 Investigative Committee.

        137.    On December 1,2011, the 2011 Investigative Committee issued its report to the

 MEC recommending that corrective action be taken against Dr. Levitin. Dr. Levitin filed

 objections to the 2011 Investigative Committee's report.

        138.    On December 12,2011, the 2011 Investigative Committee reconvened and filed

 an addendum to its original report of December 1,2011.

        139,    On December 16, 2011, the MEC notified Dr. Levitin that it voted to terminate

 her Medical Staff membership and clinical privileges at    NCH. At that time, defendant   Soper was


 a member and Vice President of the Medical Executive Committee and Secretary/Treasurer of

 the Medical Staff at that time. Defendant Loren was Vice Chief of General Surgery and Chief of

 NSQIP, and other surgeons at defendant ASA, Dr. Mahon was Chief of the General Surgery



                                                36
Case 18-30089         Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 40 of 106
      Case: 1:L3-cv-05553 Document #: 1 Filed: 08/03/L3 Page 37 ot 94 PagelD #:37



 Section and Dr. Barnett was Vice Chief of General Surgery. Defendant Soper also sat on the

 Board for NCH and on the Quality Committee.

            140.   On December 20,2011, Dr. Levitin requested a hearing pursuant tq Article VIII,

 Section 3(b) of the Bylaws. p. 57.

            141,   On January 30,2012,Dr. Levitin received a pre-hearing notice, which identified

 the cases in questions, a list of witnesses expected to testiff at the hearing, and the members of

 the Judicial Review Committee ("JRC").

            142.   Under Article     VIII,   Section 3(d)    of the Bylaws, the JRC is a       committee

 reoommended by the MEC and appointed by the Board to act as a hearing panel and render a

 decision based upon the evidence presented at the hearing. p. 58.

            143.   The hearing on the MEC's recommendation commenced on April 26,2012,with

 the last date of hearing occurring on July 31,2012. In total, the hearing consisted of nine days,

 eight (8) days of which had live witness testimony and evidence.

            144. Prior to the hearing, Dr. Levitin made several requests for              documents and

 information relevant to the MEC's charges and pursuant to her right to rebut evidence presented

 against her under Article   VIII,   Sectio n   a(a)(z)and (d) of the Bylaws. p' 60-61.

            145.   One of Dr. Levitin's requests for documents specifically requested information

 related the MEC's claim that she engaged in a'opattern of practice" as compared to that of other

 physicians at NCH. The MEC did not produce any information in response to Dr. Levitin's

 request.

            146, At the first day of the hearing on April 26,2072,         Dr. Soper testified that one of

 the reasons he felt the conective action against Dr. Levitin was waffanted was because                he




                                                        37
Case 18-30089         Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 41 of 106
      Case: 1:13-cv-05553 Document #: 1 Filed: 08/03/13 Page 38 of 94 PagelD #:38



 'odidn't know of any other general surgeon that has had as many cases brought before the

 committee [Surgical Audit Committee Chaired by defendant Conway]." Dr. Levitin objected to

 this line of questioning on the grounds that it was prejudicial and irrelevant, as Dr. Levitin had

 previously requested comparative data from the MEC, which would substantiate the MEC's

 position that Dr. Levitin was an outlier in terms of the number of her cases that were reviewed

 by the SurgicalAudit Committee.

         147.      The hearing officer ruled that   if the MEÇ   opened the door to having Dr. Soper

 testiff that Dr. Levitin is different from    others, then he would allow leeway to   Dr. Levitin to

 review documents to rebut Dr. Soper's testimony, The MEC did not withdraw its question and

 opened the door for Dr. Levitin to review the comparative information.

         148.      Dr. Levitin submitted another request for the comparative data on May 21,2012.

 On May 23,2012, the hearing offîcer issued a ruling that the comparative data was relevant and

 permissibly part of Dr. Levitin's det'ense.

         149.      Dr, Levitin reiterated her request for comparative data on June 7,2012, June 12,

 2012, and June 19,2012.

         150. On       June 20,2012, Dr. Levitin filed       a Motion to     Compel Production of

 Comparative Data.

         151   .   The MEC never produced the comparative data that was requested by Dr. Levitin,

 and instead produced 12 redacted letters from the Surgical Audit Committee, from2007 to 2011,

 which allegedly signified that the Surgical Audit Committee had reviewed a case that resulted in

 a preventable or   possibly preventable adverse outcome.




                                                    38
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:Page
     Case: 1-:13-cv-05553 Document         42 08/03/13
                                     1 Filed: of 106 Page 39 of 94 PagelD #:39




         152.   By not producing the comparative          data,   NCH violated Dr. Levitin's Bylaw right

 to obtain all information relevant to the MEC's charges and her right to rebut evidence presented

 against her under Article   VIII,   Section a@)Q) and (d) pf the Bylaws. p. 60-61

        153.    During the hearing, the MEC introduced the conclusions, opinions, and findings

 of Dr, Douglas Aach, the physician who performed an outside review of Dr. Levitin's                  cases


 following defendant Soper's retaliatory request for corrective action. The MEC did not present

 Dr. Aach as a witness at the hearing and Dr. Levitin was denied the opportunity to cross-examine

 Dr. Aach in violation of Article VIII, Section a(d) of the Bylaws. p. 61.

         154. At the April 24, 2012            pre-hearing conference,      Dr. Levitin   objected   to the

 inclusion of Dr. Aach's conclusions, opinions and findings in the hearing record due to her

 inability to cross-examine Dr. Aach at the hearing. Over Dr. Levitin's objections, Dr. Aach's

 conclusions, opinions and findings \ryere introduced at the hearing.

        155.    Post-hearing briefs were filed after the last hearing date.           Dr. Levitin's post

 hearing brief documented the numerous conflicted individuals involved in the investigation

 against Dr. Levitin and objectionable actions on the part of NCH throughout the process.

        156.    In the afternoon on July 27,2012, Dr. Levitin's counsel learned of the existence

 of a recruitment package involving Dr, Malcolm Billamoria, NCH, and defendant ASA, and that

 as part of the recruitment package certain financial anangements were made by NCH to benefit

 ASA.

         157. Dr. Levitin further         learned that the recruitment package preceded defendant

 Soper's request   for corrective action. Upon information and belief, under the recruitment

 package, NCH guaranteed to make up any deficiency                in income for ASA due to its increased


                                                     39
Case 18-30089       Doc 37-1
                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 43 of 106
     Case; 1:13-cv-05553 Document #: 1 Filed: 08/03i1-3 Page 40 of 94 PagelD #:40



 overhead from paying Dr. Billamoria. Dr. Levitin immediately made a request, on July 27,2012,

 for all documents related to the recruitment of Dr. Billamoria. This information was directly

 relevant to Dr. Levitin's claim because, if true, the information would be additional evidence of

 Dr. Levitin's claim that physician members of Advanced Surgical, Dr. Conway and Dr. Soper,

 had financial inccntive to have her removed from the Medical Staff at   NCH. The MEC      denied

 this request for information.

         158.   Following the conclusion of the hearing, but before the JRC had rendered its final

 decision, NCH administrators and physicians learned that Dr. Levitin was one of the primary

 applicants and investors in an Ambutatory Surgical Center that NCH publicly opposed. In fact,

 NCH administrators filed a formal objection to the Ambulatory Surgical Center with the Illinois

 state board and are expending considerable legal and financial resources   in an attempt to   have


 Iicensing to the facility denied. NCH claims the license should be denied because the facility is

 an economic competitor that could negatively damage NCH, which is already losing millions       of

 dollars and has had to lay off hundreds of employees.

         159.   On October 8,2012, the JRC issued a comprehensive Decision and Report,

 finding and/or recommending as follows:

        a.      The MEC did not meet its burden of proving by a preponderance of the evidence

                that its December 16,2011 recommendation to revoke Levitin's privileges was

                reasonable and warranted;

        b.      Dr. Levitin's privileges should not be reduced, restricted, suspended, revoked or

                denied nor should any action be taken against her that would require a National

                Practitioner Data Bank report;



                                                 40
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A #:Page
     Case: 1;L3-cv-05553 Document         44 08/03/L3
                                    L Filed: of 106 Page 41" of 94 PagelD #:4L




           c.     The cases at issue, standing alone or considered together, did not reasonably

                  justify the conclusion that there is a pattern of   a lack of professional practice;


           d.     Dr. Levitin is a      well-trained surgeon and professionally and technically

                  competent;

           e.     Dr. Levitin's continued practice at NCH would not be detrimental to patient

                  safety or to the delivery of quality patient care; and

           f.     The MEC's belief that Dr. Levitin has not and rvill not leam and improve in the

                  future is not warranted, nor was their contention that Dr. Levitin's conduct in

                  defending herself before the JRC reflective of any adverse professional judgment.

           160, On October 19,2012,         Wendy Rubas, Vice President and General Counsel to

 NCH, sent a letter to Dr. Levitin and Dr. Longo purporting to explain the 'oAppeals Procedure"

 contemplated in Article    IX, Section 4fi) of the Bylaws.

           161.   The Appeals Procedure provided that either Dr. Levitin or the MEC could appeal

 the decision of the JRC to the Quality Committee and that the appealing party had to show that

                                                                             o'hearing recordo
 the JRC's decision was not supported by "substantial evidence" based on the

 including any external reviews and timely responses from the practitioner and any intemal peer

 review committee,"

           162.   The By-Laws did not contain the ad hoc Appeals Procedure Rubas forwarded to

 Levitin, the Appeals Procedure was not written in the Bylaws and was not adopted as a rule or

 amendment to the Bylaws, in accordance with Article        XIV and Article XV of the By-laws. p,97-

 1   00.




                                                    41
Case 18-30089         Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                   A Page 45 of 106
        Case: L:13-cv-05553 Document #: L Filed: 08/03/L3 Page 42 of 94 PagelD #:42



          163.   On October 24,2012, Dr. Levitin sent a letter to Rubes pre-emptively objecting to

 the right of the MEC to appeal the decision of the JRC.

          164.   Dr. Levitin also objected to the use of a Quality Committee, as an intermediary

 step   to the Board, as it was composed of conflicted members and completely tainted for the

 following reasons:

          a.     Not composed entirely of Board members as required by Article VIII, Section   4o

                 of the Bylaws;

          b.     Three members of the committee were directly involved in the investigation of

                 Dr, Levitin;

          c.     Dr. Super was a member of the Quality Committee and he was the one who

                 initiated corrective action against Dr. Levitin;

          d.     One member of the committee had taken a public stance in opposition to Dr.

                 Levitin; and

          e.     Two members of the committee are under contract with NCH.

          165.   Furthermore, the existence of the recruitment package between Dr. Billamoria,

 NCH and defendant ASA is further proof of the conflicted nature of the Board, and as the

 governing body of the hospital, the Board has the same financial incentive as NCH to have Dr'

 Levitin removed.

          166.   The Appeals Procedure did not allow Dr. Levitin to appeal the final decision of

 the Board, even    if it was adverse, contrary to the requirements of state and federal law and
 NCH's By-laws and the HCQIA for taking adverse action against a physician's privileges which

 action is subsequently reported to the NPDB.



                                                   42
Case 18-30089         Doc 37-1
                             Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 46 of 106
       Case: 1:13-cv-05553 Document #: 1- Filed: 08/03/13 Page 43 of 94 PagelD #:43



            167.   On October 26,2012, the MEC submitted a Notice of Appeal from the Decision

 of the JRC.

            168.   On November 2, 2Q12, the MEC submitted a memorandum in support of its

 appeal,    with supporting exhibits.

            169.   On November 9, 2012,Dr. Levitin submitted a Response to the MEC's Appeal

 from the Decision of the JRC, with a supporting exhibit.

            170,   On November 12,2012, Dr. Levitin submitted an Addendum to her Response the

 MEC's Appeal.

            171.   On November 19, 2012, the Quality Committee issued its one page decision on

 the MEC's Appeal from the 24 page Decision of the JRC issued based on 8 days of live

 testimony, voting      to   reverse the decision   of the JRC and adopt the December 16, 2011

 recommendation of the MEC to terminate Dr. Levitin's Medical Staff membership and privileges

 at   NCH

            172,   On November 20,2Q12, the Board issued its final decision afÍirming the decision

 of the Quality Committee to reverse the decision of the JRC and adopt the December 16,2011

 recommendation of the MEC to terminate Dr. Levitin's Medical Staff membership and privileges

 at   NCH. Nowhere in the Board's letter or NCH's By-laws is there provision for the Board to

 reverse the JRC decision and revoke a practitioner's license without providing procedural

 safeguards     of a notice and fair hearing as required under NCH's By-laws for taking    adverse


 action and under the HCQIA before adverse action can be taken against a practitioner's

 privileges and be reported to the NPDB.




                                                     43
Case 18-30089         Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 47 of 106
     Case: 1-:13-cv-05553 Document #: 1 Filed: 08/03/13 Page 44 of 94 PagelD #:44



         173.      The letter informing of the Board's decision expressly states that, "The report of

 the Quality Committee...was shared with the Board and discussed at length at the meeting."

         174.      Nowhere in the letter does it state the Board reviewed the decision of the JRC or

 any of the documents in the administrative record,

         175, On November 21, 2012, Dr, Levitin frled a Complaint for                  Declaratory and

 Injunctive Relief and an Emergency Motion for Temporary Restraining Order and Preliminary

 Injunction against NCH in the Circuit Court.

         176.      On November 27,2012, NCH and Dr. Levitin entered an Agreed Order whereby

 NCH agreed to not report the termination of Dr. Levitin's privileges to the NPDB until

 December 20,2012.

         177   .   On Decemb er   17   ,2012, the Circuit Court entered a preliminary injunction against

 NCH finding that NCH had violated its Bylaws and the Illinois Hospital Licensing Act in

 allowing the MEC to appeal the decision of the JRC concerning Dr. Levitin and enjoined NCH

 from reporting the termination of Dr. Levitin's privileges to the NPDB and reinstated Dr.

 Levitin's Medical Staff membership and clinical privileges at NCH. The Order directed the

 JRC's decision to be given directly to the Board for consideration.

        178.       On December 27,2072,8ruce Crowther, President and CEO of NCH, submitted a

 memorandum to the Board          of Directors of NCH regarding a special meeting scheduled for

 January 12, 2013 at 7:30 a.m. The Memorandum set forth that members                    of the Quality

 Committee would be recused from the process and would not participate                  in the   Board's

 deliberations on January 12,2013.




                                                      44
Case 18-30089        Doc 37-1
                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 48 of 106
     Case: L:13-cv-05553 Document #: 3. Filed: 08/03/L3 Page 45 of 94 PagelD #:45



        179.      On January 11,2013, Dr. Levitin submitted a letter from Dr. James Kane, Jr.,        a


 general surgeon on staff at NCH, volunteering to serve as Dr. Levitin's mentor and work with

 the Board of Directors to implement an appropriate mentoring and proctoring program.

        180.      On January 11,2013, Dr. Levìtin submitted numerous letters of support from

 physicians associated with NCH for review and consideration by the Board of Directors.

        181.      On January 12,2Q13, the Board of Directors met a second time to consider the

 JRC's decision and voted once again to terminate Dr. Levitin's Medical Staff membership and

 clinicalprivileges based not on evidence before the JRC northe findings of the JRC following          a


 8 day evidentiary hearing but on the basis of the MEC accusations against Levitin which were

 rejected by the JRC. The Board did not provide notice to Levitin nor an opportunity for a fair

 hearing in connection with its revocation decision as required under NCH By-laws and the

 HCQIA.

         182,     Contrary to NCH's representation that no members of the Quality Committee

 would be present at the special Board meeting because they were recused from the process,

 defendant   Dr.   Soper   -   the physician who initiated charges against Dr. Levitin, who also

 belonged    to the prosecutorial MEC that      pursued charges against her, and who         is also an

 economic competitor of Dr. Levitin - was present at the Board meeting on January 12,2013.

        1   83,   The Board's January 72, 2Ol3 decision violates the Bylaws, as it was not based

 on the standard of review set forth in Article   VIII,   Section 4(j) of the Bylaws for reviewing final

 action on the JRC's decision. See Exhibit B, p. 63. In fact, the Board's decision did not set forth

 any standard of review on which it based its decision.




                                                   45
Case 18-30089        Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                   A Page 49 of 106
      Case: 1-:1-3-cv-05553 Document #: L Filed: 08/03/13 Page 46 of 94 PagelD #:46



          184.   The Board's decision was based, in part, on accusations made by the MEC some

 of which had been rejected by the JRC and some of which were not raised by the MEC                   as


 allegations against Dr. Levitin at the outset of the hearing. Accordingly, Dr. Levitin was not

 provided with notice of these allegations and had no opportunity to respond to these issues          as


 required by the Bylaws. p. 57.

          185.   The Board's decision of January 12,2013 was tainted by the MEC's unlawful

 appeal   of the JRC's decision     and the unlawful, intervening participation         of the   Quality

 Committee, which reviewed the JRC's decision and issued its own decision to the Board before

 the Board voted to terminate Dr. Levitin's clinical privileges for the first time on November 20,

 2012.

          186. On January 17, 2013, the Circuit Court entered an Order dissolving                    the

 preliminary injunction but staying enforcement of the Order until January 18, 2013 at 4:00 p.m.

          187, On January 31,2013, Dr. Levitin          submitted a request for hearing following

 NCH's decision to revoke her privileges pursuant to Article VIII. p. 63. The request was sent via

 e-mail and U.S. mail to Bruce Crowther, CEO, Max Brittain, Chairman of the Board and

 Stephan Scogna, the successor to Crowther. NCH denied Dr. Levitin's request for hearing.

          188. NCH chose not to follow         the Bylaws and Illinois law in creating unlawful

 appellate procedures that were implemented during the hearing of Dr. Levitin.

          189.   Dr. Levitin was denied her rights to a fair hearing as set forth in the Bylaws and

 as required under   Illinois and federal law prior to any action adversely impacting   a practitioner's


 credentials.




                                                  46
Case 18-30089       Doc 37-1
                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 50 of 106
     Case: L:13-cv-05553 Document #: L Filed: 08/03/13 Page 47 oÍ 94 PagelD #:47




        190.    The Board's decision of January 12,2073, was not in furtherance of quality

 healthcare and was rather intended to punish Dr. Levitin a competitor of ASA, Soper, Conway

 and Loren and for challenging Dr. Conway's harassment and the hostile work environment

 created by him.

        191.    As defendants knew, the final decision of the Board revoking Levitin's privileges

 was immediately reportable to the National Practitioner Data Bank ("NPDB"), the goal

 defendants, Levitin's competitors sought to achieve from the outset.

         192. On January 21,2013, NCH              issued an adverse action report        to the NPDB

 concerning the termination of Dr. Levitin's clinical privileges at NCH.

        193. NCH's termination decision and report to the NPDB was based upon accusations by

 the MEC which     the JRC specifioally rejected   as   contrary to the evidence; to wit: the MEC's

 contentions that Dr. Levitin's privileges should be terminated due to concerns about patient

 safety as evidenced by her actions, conduct and behavior during the peer review process         of

 defending her professional competence and conduct. It further rejected the contention that Dr.

 Levitin did not demonstrate an ability to accept and comply with peer review and quality

 management policies. NCH has failed and refused         Levitin's June 12, 2013 request that it retract

 and void its report because, in-tqr alia, it was not properly filed and was based upon false and

 unfounded allegations.

        194. In fact, the JRC noted:

                          Whether or not Dr. Levitin's responses to the peer review
                          process were appropriate depends in part on the validity of
                          the charges. . . . Following her troubles with Dr. Conway,
                          she is asked to defend 31 cases and abnormally high DVT
                          and infection rate allegations. Dr. Aach [the outside reviewer]
                          and the 20l0Investigative Committee found no concern
                          with 26 of the cases. The 20l0Investigative Committee found
                                                    47
Case 18-30089      Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 51 of 106
     case; 1:13-cv-05553 Document #: L Filed: 08/03/13 Page 48 of 94 PagelD #:48



                        the DVT allegation in applicable and the infection rate
                        allegations to be without substantiation. It appears there
                        was little er no prescreening before these 31 cases, some
                        more than 6 years old, were cited as grounds for corrective
                        action.



        195. The JRC noted that2010 Investigative Committee also made note of the harassment

 by Drs. Soper and Conway and recommended that retrospective reviews of Dr. Levitin's future

 surgeries be by physicians not associated with Drs. Conway and Soper.

        196. The JRC found:

                        . . . that the MEC's finding in this regard is contrary
                        to the 2010 Investigative Committee fìnding that Dr.
                        Levitin was cooperative and receptive and appeared to
                        have learned throughout the process. We accept the finding
                        of the 2010 Invcstigative Committee that her responses
                        to that investigation were appropriate. . . .The MEC's
                        charge, therefore, rests upon Dr. Levitin's response in the
                        Laryngospasm Case.

                        We do not agree with the 2011 Investigative Committee's
                        assessment that Dr. Levitin's defenses to the allegations
                        were distractions meant to shift blame. Dr. Levitin has
                        a right to defend herself vigorously and we do not want to
                        chill that right. . . . In conclusion, we have concerns with
                        Dr. Levitin's responses but we do not feel they rise to the
                        level of requiring corrective action. Collegial peer review
                        and mentoring are required, nor termination of medical
                        staff privileges.


         197. NCH and its Board disregarded entirely the evidence adduced at the       I   day hearing

 before the JRC, ignored and disregarded Dr. Levitin's competence and professional

 qualifications, ignored and disregarded the fact that Dr. Levitin did not have any pending

 malpractice or other licensure issues, ignored and disregarded the fact that Dr. Levitin

 participated in a peer review process that lasted over 2 years, that constituted a review of over 6

                                                  48
Case 18-30089        Doc 37-1
                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 52 of 106
     Case: 1:L3-cv-05553 Document #: 1- Filed: 08/03/L3 Page 49 ol94 PagelD #:49




 years   ofher surgeries and involved over 31 cases and other unfounded and unsubstantiated

 events and adopted without evidentiary basis the MEC accusations that Dr. Levitin's defense        of

 her professional conduct and competence rendered her a danger to patient safety because       it

 constituted evidence she could not cooperate with and accept and comply'with NCH's peer

 review and quality management policies.

          198. NCH and its Board in revoking Levitin's privileges and filing aNPDB Report on

 this basis violated its own by laws and the statutory rules and regulations of the HCQIA

 requiring that any adverse action taken against a physician's clinical privileges and staff

 membership including the filing of a NPDB Adverse Action Report be preceded by a

 "professional review action". NCH and its Board violated these requirements because:

                  1) The January 12,2013 Board action revoking Dr.     Levitin' NCH clinical
                  privileges was not the result of a required professional review action that meets
                  the HCQIA's requirements. The Board did not provide Dr. Levitin with prior
                  "adequate notice and hearing procedures" as to the grounds on which her
                  privileges were revoked because of "[c]oncerns about patient safety as evidenced
                  by Dr, Levitin's judgment, conduct and behavior during the peer review process."

                  2) No notice stating the grounds on which the Board intended to revoke Dr.
                  Levitin's privileges was provided to her after the JRC's decision but prior to its
                  January 12,2013 action or after;

                  3) No notice stating the reasons for the proposed revocation was provided to Dr.
                  Levitin after the JRC decision and before January 12,2013 or after;

                  4) No notice was provided to Dr. Levitin stating that she had a right to request a
                  hearing within 30 days or more on the Board's proposed action of revocation;

                  5) No notice that summarized Dr. Levitin's rights at a hearing before the Board
                  was given.

           199. NCH and its Board cannot demonstrate a) that it had a "reasonable beliefl' that its

 revocation action would restrict incompetent behavior or protect patients, b) that it made a



                                                   49
Case 18-30089       Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 53 of 106
      Case: l-:13-cv-05553 Document #: 1- Filed: 08/03/L3 Page 50 of 94 PagelD #:50




 reasonable effort to obtain the facts of thq mattero c) that there was adequate notice and an

 opportunity for a hearing afforded to Dr. Levitin, and d) was otherwise in good faith within the

 scope of the review process as required under the HCQIA. 42 U.S.C. $ 11112(a)

         200. NCH's and its Board's bad faith and malice are evidenced by, among other reasons:

                *  the composition of the Board, the MEC, the General Surgery Department
                leadership and the Surgical Audit Committee all had partners of Dr. Conway
                (Advanced Surgical Associates), or Dr. Conway as members and had conflicts       of
                interest as these surgeons were competitors of Dr. Levitin;'

                * the voting board members on January 12 did not include a general surgeon; in
                fact, only one voting member was a physician as the other physicians had been
                disqualified and the January l2 meeting lasted a matter of hours not days;

                * failed to reasonably rely on the review committee's recommendations with no
                basis to render that reliance unwarranted;

                * there was no consideration of facts previously unknown to the review
                committee;

                * the Board willfully ignored relevant facts pertinent to its review as well as facts
                not previously considered including NCH's failure and refusal to address Dr.
                Conway's harassment of Dr. Levitin based upon gender, ethnicity and religion
                and condoning and participating in Dr. Conway's and Dr. Soper's retaliation
                including double standards, stricter scrutiny and initiation of corrective action
                processes against Levitin not initiated against other surgeons for the same, similar
                actions or for their professional conduct that threatened patient safety;

                * the JRC, which found insuffrcient basis to revoke Dr. Levitin's privileges, was
                composed of a hearing officer and 5 physicians, all of whom were surgeons, sat
                for t hearing days, heard the testimony of approximately l5 witnesses, including
                experts, reviewed the in excess of 40 exhibits, and heard and reviewed the
                submission of all parties including Dr. Levitin.

                * the Board violated NCH's own by-laws which required the Board to affirm the
                JRC's decision where, as here, it was supported by substantial evidence (See NCH
                Medical Staff By-laws (April20l2), Article VIII Ø)(Ì));

         lThe
              bad faith of these surgeons is further evidenced in the sexual harassment and gender
 discrimination claims being brought by Dr. Levitin against NCH and these physicians and their
 practice.

                                                  s0
Case 18-30089      Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 54 of 106
     Case: L:13-cv-05553 Document #: 1 Filed: 08/03/L3 Page 51 of 94 PagelD #:51-




               *tJre Board violated   NCH's own by-laws which required that where,         as here, the
               Board's action was one adverse to the practitioner's privileges, including
               termination of medical staff membership (Article VIII, Section 2(e)) and
               involuntary termination of all clinical privileges (Seotion 2 (i)), because in
               violation of Section 5, it did not provide "(b) notice of its proposed action", (c) an
               opportunity for a hearing, (d) time and place for a hearing, (e), or the other due
               process set out in Section 5 (e)-(I). See NCH Medical StaffBy-lnvs (þril20l2),
               Article vlil (5));

               * NCH violated the Illinois Hospital Licensing Act, 210 ILCS
               S5/1O.4(bxrequiring that all hospitals licensed under the Act comply with the
               medical staff by laws of the hospital with respect to the limiting or denying of
               medical staff membership and clinical staff privileges and to include written
               notice of all adverse decisions, an explanation of the rationale behind the
               decision, the right to request a fair hearing regarding the adverse decision,
               and the right to be represented by a personal attorney);

                *NCH violated the Illinois Administrative Code $ 250'310;

                * By its decision to conspire with,   act in cqncert   with and acquiesce in the actions
                of their co-conspirators defendants ASA, Loren, Soper, and Conway to treat
                Levitin differently than her similarly-situated male, non-Jewish and non-Eastern
                European general surgeons, to harass and retaliate against her and to
                subject her to stricter scrutiny, without basis.

                *Dr. Soper's presence during Board's deliberative process on January 12,2013,
                despite court's order that he and other members of the Board who sat on the
                Quality Committee stay away from that board's meeting.
                *No surgeon was among the members of the Board authorized to participate in
                 Special meeting held on January I2,20I3 at which the Board revoked
                 Levitin's privileges and authorized anNPDB adverse action filing.

 There Was No Active Supervision by State Officials of NCH's Hospital Privileges Decisions
 to Determine Whether Its Decisions Comport with State Regulatory Policy Nor to Correct
 Its Abuses.

        201. Illinois has a strong and clearly mandated public policy of promoting the

 unhampered growth of commerce and industry throughout the State and prohibiting restraints           of

 tradc which are secured through monopolistic or oligarchic practices and which act or tend to act



                                                 51
Case 18-30089        Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 55 of 106
      Case: 1:1-3-cv-05553 Document #: L Filed: 08/03/13 Page 52 of 94 PagelD #:52



 to decrease competition between and among persons engaged in commerce and trade including

 in the services industries and related for profit pursuits. Illinois also has a strong and clearly

 mandated public policy of preserving the freedom of consumers to buy in the open market place

 and to maintain freedom of competition,
                                               .




         202. NCH is a private hospital and its hospital privileging decisions are not subject to

 review by state offîcials to determine whether such decisions comport with state regulatory

 policy nor to correct abuses. Thus, there is no realistic assurance that NCH's anticompetitive

 conduct in administering corrective actions and in making credentialing decisions promotes state

 policy to maintain freedom of competition and to preserve the freedom of consumers to have

 access to the physicians and surgeons      of their choice, rather than,   as here, promote the   individual

 interests of defendants   ASA, Loren,      Soper and Conway.

                           COUNT I-VIOLATION OF THE SHERMAN ACT
                                   (RESTRAINT OF TRADE)

         203, Plaintiffs repeat and reallege the allegations set forth in Paragraphs I through 202,

 inclusive, as if fully set forth herein.

         204, As described herein, the conspiracy among all defendants and the acts in

 furtherance thereof constitute an unreasonable attempt to restrain trade by eliminating Plaintiffs

 as general surgeons at    NCH, in violation of the Sherman Act'

         205. As a result of defendants' conspiracy and their actions taken in furtherance of the

 conspiracy, plaintiffs have been damaged in an amount in excess of $250,000.

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

 favor and against defendants as follows:

                 A.        Defendants' unlawful combination, contract or conspiracy as alleged in

                                                      52
Case 18-30089         Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 56 of 106
      Case: L:13-cv-05553 Document #: 1 Filed: 08/03/13 Page 53 of 94 PagelD #:53




                      this Complaint be declared and adjudicated      a   per se violation of Section I of

                      the Sherman Act, 15 U.S.C. S    1;


                 B.       Plaintiffs recover damages against Defendants and their co-conspirators,

                      jointly and severally, in an amount to be trebled in accordance with the

                      antitrust laws pursuant to 15 U,S.C. S 15(a);

                 C.       Defendants, their affiliates, sucçessors, transferees, assignees and the

                      officers, directors, partners, agents and employees thereof and all other

                      persons acting or claiming to act on their behalf, be permanently enjoined and

                      restrained from, in any manner continuing, maintaining, or renewing the

                      contract, combination or conspiracy alleged herein, or from engaging in any

                      other contract, combination or conspiracy having a similar purpose and effect,

                      and from adopting or following any practice, plan, program or device having a

                      similar purpose pr effect;

                 D.       Plaintiffs be awarded expenses and costs of suit, including reasonable

                      attomeys' fees, to the extent provided by law;

                 E.       Plaintiffs be awarded pre-judgment and post-judgment interest at the

                      highest legal rate to the extent provided by law; and

                 F.       Plaintiffs be awarded such other relief   as the Court   may deem proper.

                        COUNT II-VIOLATION OF THE SITERMAN ACT
                              (ATTEMPT TO MONOPOLTZE)

         206, Plaintiffs repeat and reallege the allegations set forth in Paragraphs I through 202,

 inclusive, as if fully set forth herein.

         207 , As described herein, by their conspiracy and their concert       of actions in furtherance

                                                   53
Case 18-30089     Doc 37-1  Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 57 of 106
     Case: l-:13-cv-05553 Document #: 1 Filed: 08/03/1-3 Page 54 of 94 PagelD #:54



 thereof, defendants have attempted to monopolize the distribution, allocation and commerce of

 general surgery services in the community serviced by Northwest Community Hospital in

 violation of the Sherman Act.

         208, As a result of these agreements, plaintiffs has been damaged in an amount in excess

 of$250,000,

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in theìr

 favor and against defendants as follows:

               A.       Defendants' unlawful combination, contract or conspiracy as alleged in

                     this Complaint be declared and adjudicafed      a   per se violation of Section I of

                     the Sherman Act,    l5 U.S.C.   S 1;

               B.       Plaintiffs recover damages against Defendants and their co-conspirators,

                    jointly   and severally, in an amount to be trebled in accordance with the

                     antitrust laws pursuant to l5 U.S.C. S 15(a);

                C.      Defendants, their affiliates, successors, transferees, assignees and the

                     offìcers, directors, partners, agents and employees thereof and allother

                     persons acting or claiming to act on their behalf, be permanently enjoined and

                     restrained from, in any manner continuing, maintaining, or renewing the

                     contract, combination or conspiracy alleged herein, or from engaging in any

                     other contract, combination or conspiracy having a similar purpose and effect,

                     and from adopting or   following any practice, plan, program or device having          a


                     similar purpose or effect;

                D.      Plaintiffs be awarded expenses and costs of suit, including reasonable



                                                     54
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A #:Page
     Case: i.:l-3-cv-05553 Document          58 08/03/13
                                      1- Filed: of 106 Page 55 of 94 PagelD #:55




                         attorneys' fees, to the extent provided by law;

                    E.      Plaintiffs be awarded pre-judgment and post-judgment interest at the

                         highest legal rate to the extent provided by law; and

                    F.      Plaintiffs be awarded such other relief   as the Court    may deem proper.

                    COUNT III.VIOLATION OF THE SHERMAN ACT
                        (CONSPIRACY TO MONOPOLTZB)

          209, Plaintiffs repeat and reallege the allegations set forth in Paragraphs         I through202,

  inclusive, as if fully set forth herein.

          21   0. As described   herein, by their conspiracy and their concert of actions in furtherance

  thereof, defendants have conspired to monopolize the distribution, allocation and commerce of

  general surgery services in the community serviced by Northwest Community Hospital in

  violation of the Sherman Act.

          21 1.   As a result of these agreements, plaintiffs have been damaged in an amount in

  excess of$250, 000.

          WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

  favor and against defendants as follows:

                    A.      Defendants' unlawful combination, contract or conspiracy as alleged in

                         this Complaint be declared and adjudicated      a   per se violation of Section I of

                         the Sherman Act, 15 U,S.C. S    l;
                    B.       Plaintiffs recover damages against Defendants and their co-conspirators,

                         jointly and severally, in an amount to be trebled in accordance with the

                         antitrust laws pursuant to 15 U.S'C. S 15(a);

                    C.       Defendants, their afflrliates, successors? transferees, assignees and the


                                                       55
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:Page
     Case: 1-:13-cv-05553 Document         59 of
                                     1 Filed:    106 Page 56 of 94 PagelD #:56
                                              08/03/l-3



                        officers, directqrs, partners, agents and employees thereof and all other

                        persons acting or claiming to act on their behalf, be permanently enjoined and

                        restrained from, in any manner continuing, maintaining, or renewing the

                        contract, combination or conspiracy alleged herein, or from engaging in any

                        other contract, combination or conspiracy having a similar purpose and effect,

                        and from adopting or following any practice, plan, program or device having a

                        similar purpose or effect;

                  D.        Plaintiffs be awarded expenses and costs of suit, including reasonable

                        attorneys' fees, to the extent provided by law;

                  E.        Plaintiffs be awarded pre-judgment and post-judgment interest at the

                        highest legal rate to the extent provided by law; and

                  F.        Plaintiffs be awarded such other relief    as the Court   may deem proper.

                            COUNT IV.VIOLATION OF THE SHERMAN ACT
                                (MONOPOLY)

         212. Plaintiffs repeat and reallege the allegations     set   forth in Paragraphs I through 202,

 inclusive, as if fully set forth herein.

         2I   3. As   described herein, by their conspiracy and their concert of actions in furtherance

 thereof, defendants have monopolized the distribution, allocation and commerce of general

 surgery services in the community serviced by Northwest Community Hospital in violation                 of

 the Sherman Act.

         214. As a result of these agreements,       plaintiffs have been damaged in an amount in

 exçess of$250, 000,

         WHEREFORE, Plaintifß respectfully request that this Court enter judgment in their

                                                       s6
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 60 of 106
     Case: l-:l-3-cv-05553 Document #: 1 Filed: 08/03i13 Page 57 of 94 PagelD #:57



  favor and against defçndants as follows:

                G,       Defendants' unlawful combination, contract or conspiracy as alleged in

                     this Complaint be declared and adjudic ated a per se violation of Section 1 of

                     the Sherman Act, 15 U.S.C. S 1;

                H,       Plaintifß recover damages against Defendants and their co-conspirators,

                     jointly   and severally, in an amount to be trebled in accordance with the

                     antitrust laws pursuant to l5 U.S.C. S l5(a);

                I.       Defendants, their affiliates, successors, transferees, assignees and the

                     officers, directors, partnerso agents and employees thereof and all other

                     persons acting or claiming to act en their behalf, be permanently enjoined and

                     restrained from, in any manner continuing, maintaining, or renewing the

                     contract, combination or conspiracy alleged herein, or from engaging in any

                     other oontract, combination or conspiracy having a similar purpose and effect,

                     and from adopting or following any practice, plan, program or device having a

                     similar purpose or effect;

                J.       Plaintiffs be awarded expenses and costs of suit, including reasonable

                     attorneyso fees, to the extent provided by law;

                K.       Plaintiffs be awarded pre-judgment and post-judgment interest at the

                     highest legal rate to the extent provided by law; and

                L.       Plaintiffs be awarded such other relief as the Court may deem proper,

                COUNT V-HOSTILE \ryORK ENVIRONMENT
                    CLAIM IN YIOLATION OF TITLE VII

         215, Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 202,

                                                    57
Case 18-30089       Doc 37-1  Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                   A Page 61 of 106
      Case: 1.:1-3-cv-05553 Document #: L Filed: 08/03/13 Page 58 of 94 PagelD #:58




 inclusive, as if fully set forth herein.

         216. Beginning at least as early as the Fall2008 and continuing until her clinical and

 Medical Staff privileges were revoked, Levitin was subjected to a severe and pervasive pattern

 of discriminatory and unwelceme harassing conduct by her supervisors and co-workers,

 defendant Conway, Chief of the General Surgery Section and Chair of the Surgical Audit

 Committee and general surgeon and defendant Soper, Chief of Surgery, officer of the Medical

  Staff (Secretary/Treasurer) and co-worker general surgeon because of her gender, female,

 religion, Jewish and ethnicity, RussianÆuropean and in retaliation for her engaging in protective

 activity, to wit: complaining of the verbal abuse and physical intimidation designed to and

 effectively interfering with the terms and conditions of her work as a surgeon at NCH.

         217. Defendant Conway singled Levitin out as the sole female, Eastern European,

 Jewish physician for verbal attackand abuse, offensive, demeaning and beliüling remarks,

 questioning and challenging Levitin's skill and judgment as a surgeon and falsely accusing her

 of having disastrous outcomes in the presence of Levitin's patients, co-workers, staff and

 patients in the surgery department to such a degree that it interfered with Levitin's ability to

 safely perform her work as a surgeon and caused at least one patient to switch to Conway for

 surgery instead of having the surgery proceed with Levitin.

         218. Defendant Conway singled Levitin out for physical threats and intimidation

 designed to interfere with Levitin's practice as a general surgeon at NCH and to cause Levitin to

 give up surgical rooms to him that were scheduled for Levitin's emergency surgeries.

         219. The incidents of harassment began as early as November 2008 and continued

 through and including January 2013 and consisted of:



                                                  58
Case 18-30089       Doc 37-1
                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 62 of 106
     Case: 1:13-cv-05553 Document #: L Filed: 08/03/L3 Page 59 of 94 PagelD #:59



        a) subjecting Levitin's surgeries and performance of her duties to stricter scrutiny than

 her similarly situated male co-workers without basis and the in face of evidence that Levitin's

 co-worker's conduçt threatened patient safety whereas Levitin's did not;

        b) subjecting Levitin to verbal abuse in the presence of her patients, staff and co-workers

 in the surgery department;

        c) subjecting Levitin to demeaning and humiliating comments;

        d) criticizing and questioning Levitin's professionaljudgment in the presence of staff,

 patients and co-workers;

         e) physically intimidating and threatening Levitin in attempt to get her to alter her

 surgery schedule and not proceed with emergency surgeries in advance of less serious surgeries;

         f) falsely criticizing Levitin's abilities and surgeries and falsely accusing her of having

 disastrous results for the purpose and with the intent of getting a patient to drop Levitin as their

 surgeon and proceed with defendant Conway;

        g) subjecting Levitin to repeated baseless peer review processes so as to interfere with

 her ability to practice medicine and surgery without basis and failing to subject Levitin's male,

 non-Jewish and non-Eastern European co-workers to the same scrutiny despite their having

 outcomes that threatened patient safety;

        h) ignoring and rejecting the numerous peer review outcomes in favor of Levitin and

 initiating new peer review procssses in order to obtain a final decision to revoke Levitin's

 clinical privileges and medical staff privileges.

         220, A reasonable person would find defendant Conway's harassment, demeaning and

 belittling remarks and physically intimidating actions to be offensive and in fact staff and nurses


                                                     59
Case 18-30089      Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 63 of 106
     Case: L:l-3-cv-05553 Document #: 1 Filed: 08/03/L3 Page 60 of 94 PagelD #:60




 advised Levitin of their fear for safety after witnessing his conduct.

        221, NCH Board and the Vice President of the Medical Staff was aware of Conway's

 harassment and admitted that Conway's tone with Levitin was improper and should stop.

        222.NCH failed to take the     steps necessary to halt Conway's conduct despite the fact


 that NCH had a policy specifically prohibiting Conway's conduot under its disruptive physician

 policy and requiring an investigation be conducted.

        223. NCH failed to conduct an investigation and was negligent in delegating to Conway's

 partner, defendant Soper, responsibility for remedying Conway's offensive and harassing

 conduct.

         224.Instead of submitting Conway for investigation, Soper, then Levitin's supervisor as

 Chief of Surgery and partner of Conway, subjected Levitin to further harassment in retaliation

 for complaining about Conway's conduct. Specifically, Soper initiated a corrective action

 proçess on the basis of false and unfounded claims about her performance, which process was

 not concerned with patient safety but rather with punishing Levitin and driving her out as a

 competitor.

        225. NCH condoned, participated in and encouraged Soper's actions and the bad faith

 peer review process which subjected Levitin to    a2   Yz   year process during which Levitin was

 exonerated after an 8 day hearing but which the MEC, on which defendant Soper sat as an

 officer-secretarylTreasurer, and certain members of the Board ignored and substituted the

 accusations of thc MEC in order to revoke Levitin's privileges and subject her to an adverse

 action report before the NPDB,

        226. NCH failed and refused to take reasonable steps to discover and rectify Conway's



                                                  60
Case 18-30089      Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 64 of 106
      case: L:L3-cv-05553 Document #: 1- Filed: 08i03/13 Page 6l- of 94 PagelD #:61



  and Soper's harassment and retaliation directed at Levitin and knew that referring Levitin to

  Conway's partner and competitor to resolve the conflict with Conway, also her competitor would

  not remedy the situation but rather escalate the harassment and hostile work environment.

         227 , By virtue of the 2 Yz year peer review processes to   which Levitin was subjected by

  Defendants her practice at NCH dropped from being     94o/o   of the practice revenues in 2009 to

  38% of the revenues in 2013. Further, Levitin experienced severe emotional and physical

  distress and incurred substantial legal fees and costs for aprocess defendants never intended to

  abide by if, as happened, the JRC did not revoke Levitin's privileges and refer her for reporting

  to the NPDB.

         228, tJltimately, the harassment of defendants resulted in Levitin losing her privileges at

  NCH and having an adverse action report filed against her.

         WHEREFORE, Plaintiffs respectfully request for entry ofjudgment in their favor and

  against Defendants as follows:

                 A,      Awarding them an amount sufficient to compensate for lost revenues to

                      the practice and lost income to Levitin, including lost distributions by NCH

                      and other pecuniary damages attributable to defendants unlawful conduct;

                 B.      Awarding Plaintiffs such other compensatory damages to which they may

                      be entitled, including compensation to Levitin for emotional, physical, and

                      psychological impairment and suffering, humiliation and embarrassment,

                      disruption of personal and professional relationships, damage to Levitin's and

                      CSC's reputation, and other injuries attributable to Defendants' unlawful

                      conduct;



                                                   6l
Case 18-30089              Doc 37-1
                                Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                     A Page 65 of 106
        Case; l-;l-3-cv-05553 Document#: L Filed: 08/03/13 Page 62ot94 PagelD#:62



                        C.      Awarding Plaintiffs punitive damages;

                        D.      Awarding Plaintiffs attorneys' fees and costs incurred in bringing and

                             prosecuting this action   ;



                        E.      Enjoining Defendants from subjecting Levitin to further unlawful

                             discrimination, harassment or retaliation in the future and granting such other

                             injunctive or equitable relief as may be just and proper; and

                        F,       Awarding Plaintiffs such other and further relief as the law allows.


                        COUNT VI.BREACH OF CONTRACT

           229. Plaintiffs repeat and reallege the allegations set forth in Paragraphs         1   through 121,

 as   if fully   set   forth herein.

           230. The Bylaws form a contract between Dr. Levitin and NCH and her medical staff

 priv i leges constitute protectable property interests.

            231.Dr. Levitin, as a member of the Medical Staff, performed all of her obligations and

  duties in accordance with the By-laws.

           232. NCH violated Dr. Levitin's rights under the Bylaws as follows:

                        a,       The Illinois Hospital Licensing Act provides that a hearing committee

                             must have "independent authority" to report directly to the Board of Directors.

                             210 ILCS S5/10.4(bX2XC). However, the Bylaws state that the                     JRC


                             recommendation can            be appealed to the hospital/medical staff       affairs

                             committee of the Board. Article        VIII, Section 4(i), p. 63. NCH violated the

                             Illinois Hospital Licensing Act and the Bylaws by not presenting the JRC's




                                                               62
Case 18-30089        Doc 37-1
                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 66 of 106
     Case: L:13-cv-05553 Document #: 1 Filed: 08/03/1-3 Page 63 of 94 PagelD #:63



                     decision directly to the Board for consideration and by allowing an appeal to

                     the Quality Committee of the Board.

             b             The Bylaws only provide the practitioner the right to appeal the decision

                     of the JRC. Article VIII, Section 40), p, 63, Furthermore, the Illinois Hospital

                     Licensing Act does not provide a hospital with the right to appeal an adverse

                     hearing committee decision. 210 ILCS 85/10.4(bX2XC). The MEC violated

                     Dr. Levitin's Bylaw rights by unlawfully appealing the decision of the JRC.

                c          The written appeal procedures were imposed unilaterally by counsel for

                     NCH, Wendy Rubas, and were not adopted as rules or amendments to the

                     Bylaws    as part   of part of Articles XIV or XV of the Bylaws.

                d          The Board's January 12,2013 decision violates the Bylaws, as it was not

                     based on the standard of review set forth in Article      VIII,   Section 40) of the

                     Bylaws for review and final action on the JRC's decision. The Bylaws state

                     that the standard to be applied on review of the JRC decision is as follows:

                     "lf   the decision is supported by substantial evidence following the procedures

                     herein, the committee shall affirm the decision           of the judicial    review

                     committee and recommend it to the board as the final action." See Article

                     VIII,   Section 4O, p.63. In fact, the Board's decision did not set forth any

                     standard of review on which it based its decision.

                e.         The Board's decision was based, in part, on issues that were not before the

                     JRC and were not raised by the MEC as allegations against Dr. Levitin at the

                     outset of the hearing. AccordinglY, Dr. Levitin was not provided with notice



                                                      63
Case 18-30089         Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 67 of 106
     Case: 1-:L3-cv-05553 Document #: 1 Filed: 08i03/13 Page 64 of 94 PagelD #:64



                      of these allegations and had no opportunity to respond to these         issues as

                      required by the Bylaws. Article     VIII,   Section 3(a), p.57.

                f.          NCH violated Dr. Levitin's Bylaw right to obtain all information relevant

                      to the MEC's charges and her right to rebut evidence presented against her

                      under Article    VIII,   Section 4(a)(2) and (d)     of the Bylaws by refusing   to

                      produce the comparative data that Dr. Levitin repeatedly requested,    Id. p.60-

                      61.

                g.          Article VIII, Section 4(d) give the parties the right to cross-examine

                      witnesses at the hearing.      Dr. Aach's written conclusions, opinions and

                      findings were included in the hearing record, over Dr. Levitin's objection,

                      thereby denying Dr. Levitin's bylaw right to cress-examine witnesses. See 1d.

                      p.61.

         233.The actions set forth in Paragraph232 (a)-(g) violated the Bylaws of NCH for the

 reasons set forth in Paragraph232 (a)-(g) above.

         234. As a direct and proximate result of the breach of the Bylaws set forth in Paragraphs

 232 (a)-(f) above, Dr. Levitin's professional reputation has been forever destroyed as the

 unlawful termination of her privileges has been reported to other hospitals, managed care

 providers, insurers, and all current and potential employers'

         235.Dr, Levitin has sustained damages by the unlawfultermination of her clinical

 privileges at NCH.

        236. Hospitals must consult the NPDB following a request for credentialing or re-




                                                     64
Case 18-30089           Doc 37-1
                               Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                    A Page 68 of 106
        Case: 1-:13-cv-05553 Document #: L Filed: 08/03/13 Page 65 of 94 PagelD #:65



 credentìaling and also engage in ongoing monitoring of physician credentialing status through

 use of the NPDB.

          237.The adverse action taken by NCH in terminating Dr. Levitin's clinical privileges

 will   preclude Dr. Levitin from obtaining clinical privileges at any other hospital or with any

 other medical entity.

          238. The adverse action taken by NCH in terminating Dr. Levitin's clinical privileges has

 jeopardized her privileges at other lllinois hospitals at which she has privileges.

          239.Dr. Levitin is a general surgeon and the majority of her surgeries are performed in

 the hospital operating room. Without hospital privileþes, Dr. Levitin will not be able to practice

 as a general surgeon at NCH,

           240.   A general surgery practice is based primarily on referrals from primary   care and


  attending physicians within a hospital. Dr. Levitin relies on these refenals to get new patients'

          241. 'Without hospital privileges at NCH, Dr. Levitin has lost a significant referral

 network of primary care and attending physicians on the hospital staff at NCH which she has

 served since 2000.

           242.Every two years, every health maintenance organization, prefened provider

 organization, independent physician association, and all other managed care providers, along

 with Medicare and Medicaid and all private insurers, re-credential participating physicians. Re-

 credentialing requires disclosure       of all disciplinary actions taken by    hospitals at which a

 physician has privileges.

           243,1n addition, health maintenanc e organizaiions, prefened provider organizations,




                                                     65
Case 18-30089       Doc 37-1  Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                   A Page 69 of 106
      Case: 1-;1-3-cv-05553 Document #: 1 Filed: 08/03/L3 Page 66 of 94 PagelD #:66



  independent physician associations, and   all other   managed care providers engage    in ongoing

 monitoring of provider credentialing statuses.

         244. As a direct result of the adverse action report made by NCH, Dr.   Levitin's

  participation with Advocate Physician Partners ("APP") was immediately suspended on January

 25,2013. Suspension by APP triggered suspension of Levitin's participation as a provider with

 Humana, Cigna and other insurance companies, As a result of the suspension, Dr. Levitin was

 required to refer her patients to other providers within the network or cause her patients to pay

 out of network fees and costs.

        245. As a direct result of the adverse action report made by NCH, Dr. Levitin's

 participation with Northwest Community Health Partners PHO were terminated without cause on

 January 24,2013.

        246. A,s a direct result of the adverse action report made by NCH, Dr. Levitin was

  required to report the termination   of her privileges at NCH to the Illinois      Department of

 Financial and Professional Regulation, which will result in an investigation by the Department

 into the basis bf NCH's action and may also result in disciplinary action by the Department.

         247.Dr.Levitin and her family rely entirely upon her income   as a general surgeon   for

 support. As a result of the unlawful termination of Dr. Levitin's privileges at NCH, Dr. Levitin

 has sustained damages in the form of lost income due to the loss of referrals and the decrease in

 the volume of her patients resulting in a loss of revenue to CSC.

        248,The damages from the termination of Dr. Levitin's privileges in general surgery at




                                                  66
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:Page
     Case: 1-:L3-cv-05553 Document         70 08/03i1-3
                                     L Filed: of 106 Page 67 of 94 PagelD #:67



 NCH will be ongoing. The report to the NPDB and the disclosures by NCH to any credentialing

 inquiries   will be ongoing and permanent      such that Dr. Levitin   will not be able to practice

 medicine in the same manner and to the same extent again,

           249.The damage to Dr. Levitin's professional reputation and medical practice is

 permanent and ongoing.

           WHEREFORE, Dr. Levitin respectfully requests that the Court award her the following

 relief:

              A. Declaratory finding that the termination of Dr, Levitin's Medical Staff
                   membership and clinical privileges at NCH violated the Bylaws;

              B. An order vacating the decision of the Board of Directors to terminate Dr.
                   Levitin's Medical Staff membership and clinical privileges;

              C. A permanent injunction prohibiting NCH, through its goveming council, or any of

                   its agents, employee or affiliates, from enforcing or reporting to any person or

                   third party the decision to terminate Dr, Levitin's Medical Staffmembership and

                   clinical privileges; and

              D. An award of economic damages forthe loss of revenue to CSC and resulting loss

                   of income during the time Dr. Levitin could not practice at NCH;

              E. An award of economic damages for the loss of revenue to CSC and resulting loss

                   of   income   Dr. Levitin will sustain due to the unlawful termination of     her

                   privileges by NCH;

              F.   An award of all consequential damages;




                                                   67
Case 18-30089         Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 71 of 106
      Case: L:L3-cv-05553 Document #: 1- Filed: 08/03/L3 Page 68 of 94 PagelD #:68




               G. An award of punitive damages and attorneys' fees for the willful and wanton

                   conduct of NCH in terminating Dr. Levitin's privileges;

               H. All other relief this Court deems equitable   and just.


                          COUNT YII-TORTIOUS INTERFERENCE WITH EXISTING
                                   BUSINESS RELATIONS

         250. Plaintiffs repeat and reallege the allegations set forth in Paragraphs   1   through 202,

 inclusive, as if fully set forth herein.

         25I.      The Bylaws form a contract between Dr. Levitin and NCH and her staff privileges

 constitute protectable property interests.

         252.      Dr. Levitin, as a member of the Medical Søff, performed all of her obligations

 and duties in accordance with the Bylaws,

         253. NCH violated Dr. Levitin's rights pursuant to the Bylaws and the Illinois Hospital

 Licensing Act,2I}ILCS 85/10.4, as set forth in Count I and Count II'

         254. In violating Dr. Levitin's rights as set forth in Count I          and Count      II, NCH

 terminated Dr. Levitin's clinical privileges in direct violation of the Bylaws and Illinois law.

         255.      Dr. Levitin is a general surgeon. Surgeries are performed at a hospital. Without

 hospital privileges, Dr. Levitin is unable to practice surgery.

         256. A       surgical practioe is based entirely upon referrals from primary care and

 attending physicians within a hospital. The termination           of Dr. Levitin's privileges at NCH

 precludes all physicians within the hospital from referring patients to Dr. Levitin. As a result, Dr.

 Levitin is not able to take advantage of recent referrals, she cannot receive future refenals from

 refening physicians at NCH, and her medical practice has been destroyed.

         257   .   Dr. Levitin's ongoing patients are unable to see the physician of their choice and

                                                   68
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A Page 72 of 106
     Case: L:13-cv-05553 Document #: L Filed: 08/03/13 Page 69 of 94 PagelD #:69



 Dr. Levitin has lost significant number of patients at NCH.

         258.   NCH terminated Dr. Levitin's privileges with the knowledge that this would sever

 the contract between NCH and Dr. Levitin through the Bylaws, would end Dr. Levitin's ability

 to practice surgery in the community, would preclude all existing physician referrals within the

 hospital, and all existing patients of Dr. Levitin at NCH would have to be referred to another

 physician.

         259.   The direct and proximate result of the termination of Dr. Levitin's privileges by

 NCH at the present time exceeds $250,000.

         260.   The actions of NCH were taken for a malicious purpose and punitive damages

 and attorneys' fees should be awarded to Dr, Levitin and against NCH.

         WHEREFORE, Dr. Levitin respectfully requests that the Court enter a judgment in her

 favor and against Defendants and:


         A.     Award Levitin all compensatory damages resulting from Defendants' breaches of

 the By-laws and termination of her medical staff privileges;

         B,     Award CSC all economic damages and lost revenue flowing from the breach of

 the By-laws and   Levitin's privileges for the period of time that Levitin   could not practice at

 NCH due to the unlawful breach of the By-laws and termination of Levitin's privileges            on


 November 20,2012:

         C.   Award CSC all economic damages and lost revenue flowing from the breach of the

 By-laws and Levitin's privileges for the period of time that Levitin could not practice at NCH

 due to the unlawfulbreach of the By-laws and termination of    Levitin's privileges on January   12,


 2013:


                                                69
Case 18-30089         Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 73 of 106
      case: 1:L3-cv-05553 Document #: L Filed: 08/03/l-3 Page 70 of 94 PagelD #:70



           D. Award Levitin economic damages for the tortious interference of her contract with

 NCH and protectable propefy interests in her privileges in an amount not less than                 $250,

 000.00;

           E. Award all consequential       damages;


           F.   An Award of punitive         damages and attorneys' fees   for the willful and wanton

     conduct of NCH in terminating Levitin's privileges on November 20,2012 and lanuary 12,

     2013;


           G. Disgorge the profits of ASA;


           H. All further relief   that the Court deems just and proper.


                           couNT vlu
     TORTIOUS INTERFERENCE \ilITH PROSPECTIVE BUSINESS OPPORTUNITIES
                              (Against ASA and the Individual Defendants)
           261. Plaintiffs repeat and reallege the allegations set forth in Paragraphs   I   through202,

 inclusive, as if fully set forth herein.

           262.    Since 2000, Dr. Levitin had medical staff privileges to practice as a general

 surgeon at NCH.

           263.   Dr. Levitin developed a reputation as a general surgeon whereby other physicians

 referred patients directly to Dr. Levitin for admission and treatment at NCH because of her

 excellent reputation.

           264.   Dr. Levitin had an ongoing expectation to continue to receive referrals of patients

 from physicians for admission and treatment at NCH with whom she had a long-term

 relationship as their general surgeon of choice.



                                                       70
Case 18-30089       Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 74 of 106
     Case: l-:1-3-cv-05553 Document #: 1 Filed: 08/03/13 Page 7L ol94 PagelD #:71




        265.    Between October 30, 2000 and January 72,2013, Dr. Levitin performed all

 obligations and duties as a member of the Medical Søff in accordance with the Bylaws'

        266. NCH unlawfully        terminated Dr. Levitin's clinical privileges on Novembet 20,

 2012 and January 12, 2013.

        267.     Dr. Levitin is a general surgeon and as such must perform surgeries of NCH

 patients at NCH. Without hospital privileges, Dr. Levitin cannot practice general surgery and

 treat NCH patients and patients referred to her by NCH physicians or for admission to NCH.

        268. A      surgical practice is based entirely upon referrals from primary care and

 attending physicians within a hospital. The termination       of Dr. Levitin's privileges at NCH

 precludes all physicians within the hospital from referring patients to Dr, Levitin. As a result, Dr.

 Levitin has lost all future referrals from NCH physicians and/or patients for admission to NCH

 which has had and will continue to have a signifîcant adverse impact on her medical practice, the

 revenues flowing to CSC and compensation paid to Levitin.

         269. Dr. Levitin's     ongoing NCH patients and her patients who wish to return for

 follow-up or further treatment at NCH cannet see their physician qf choice, Dr, Levitin has lost

 all patients who she would see at NCH.

         270,   NCH terminated Dr. Levitin's Medical Staff membership and clinical privileges

 with the knowledge that this would sever the contract that existed between NCH and Dr. Levitin

 through the Bylaws, would end Dr. Levitin's ability to practice surgery in the NCH community,

 would preclude all physician referrals within the hospital, and all returning and new patients

 would not be able to use Dr. Levitin at NCH.

        27l.Every two years, all managed      care providers, both Medicare and Medicaid, and all



                                                  7T
Case 18-30089        Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 75 of 106
     Case: l":13-cv-05553 Document #: 1 Filed: 08/03/13 Page 72 of 94 PagelD #:72



 private insurers re-credential participating physicians. Re-credentialing requires a disclosure

 from NCH of disciplinary actions taken against Dr. Levitin. Managed care                  providers,

 governmental programs, or private insurers are unlikely to re-credential Dr. Levitin by virtue of

 NCH's termination of her Medical Staff clinical privileges at NCH and no physician can practice

 medicine without participating in managed care programs, governmental programs, or private

 insurance programs. Dr. Levitin's ability to practice medicine     will be significantly curtailed if

 not destroyed.

        272. In addition, all managed care providers,         both Medicare and Medicaid, and all

 private insurers engage in ongoing monitoring of provider credentialing statuses.

        273.      NCH terminated Dr. Levitin's Medical Staff membership and clinical privileges

 with the knowledge that the termination would lead to a denial of re-credentialing or would

 otherwise cause her participating status to be suspended and/or terminated and knowing that the

 effect would be to signifìcantly damage and impair Dr. Levitin's practice and reputation and

 potentially preclude Dr. Levitin from practicing medicine.

        274. As a direct and proximate result of the termination of Dr. Levitin's privileges by

 NCH, CSC has sustained damages in the form of lost referrals to and lost patients of Levitin,

 which loss of revenues will exceed $250,000 at the present time.

        275. The actions of NCH were taken for a malicious purpose and punitive damages and

 attorneys' fees should be awarded to Dr, Levitin and against NCH.

        WHEREFORE, Dr. Levitin respectfully requests that this Court enter judgment in her

 favor, and against Defendants as follows:




                                                72
Case 18-30089        Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 76 of 106
      Case: 1-:13-cv-05553 Document #: 1- Filed: 08/03/13 Page 73 of 94 PagelD #:73



             A. Award economic       damages for the loss of revenue flowing to CSC and lost income

                 to Dr. Levitin for the time Dr. Levitin could not practice at NCH due to           the


                 unlawful termination of her privileges on November 20,2012;

             B, Award     economic damages for the lost revenues to CSC and lost income to Dr.

                 Levitin as a result of the termination of her privileges by NCH on January 12,

                 2013;

             C. Award economic damages to        CSC for the loss of referrals and loss of patients to

                 Levitin which at the present time exceeds $250,000;

             D. Award all consequential     damages;

             E. Award punitive      damages and attorneys' fees for the   willful   and wanton conduct

                 of NCH in terminating Dr. Levitin's privileges on November 20, 2012               and

                 January 12,2013;

             F. All other relief this Court deems just and proper.
                                  COUNT IX-DEFAMATION PER SE

         276, Plaintiffs repeat and reallege the allegations set forth in Paragraphs   1 through 202,


 inclusive, as if fully set forth herein.

         277. As set forth more   fully above, Defendants maliciously defamed Levitin by making

 false statements to third parties, including but not limited to other doctors and medical practices,

 patients, staff, hospitals, and the medical community atlarge.

         278,    Examples of the false statements Defendants' made, which statements constitute

 defamation per se arc:




                                                   73
Case 18-30089          Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 77 of 106
      Case: 1:13-cv-05553 Document #: 1 Filed: 08/03/1-3 Page74 of 94 PagelD #:74




         279   .     On or about July I , 2009, in the presence of Levitin and her patient, defendant

 Conway falsely stated to Levitin's patient that Levitin had had two disastrous complications in

 the operating room and should not be operating on the patient, which statement Conway knew to

 be false or acted with reckless disregard of its truth or falsity;

         280.      On or about January 27,2010, defendants ASA and Soper, one its members, and

 in his capacity as Chairman of the Department of Surgery forwarded a request for corrective

 action against Levitin to NCH's Medical Executive Committee on which Soper sat, pursuant to

 Article VII, Section 2 of NCH's Medical Staff Bylaws.

         281.       Defendant Soper provided false and unsubstantiated grounds in support of

 the request for corrective action.

         282.      Defendant Soper's specifìc false statements are attached hereto as Exhibit C being

 filed Under Seal pursuant to Motion.

         283.      Each of these statements was false when made.

         284.      Defendants knew that each of these statements was false when made, or acted

 with reckless disregard of the falsity of the statements.

         285.      Defendants NCH, ASA and Soper repeated and caused to be repeated these false

 statements    in written and oral presentations during the investigations initiated by ASA,   Soper


 and the MEC including during the 2010 outside review of Levitin's cases, during the 2010

 investigation of Levitin's cases, during the 2011 investigation of Levitin's cases and during the

 2012 Judicial Review hearing and thereafter, on or about November 13, 2012 at a Quality

 Committee meeting, on or about November 19, 2011 and January 12,2012 at NCH Board

 meetings.

         286       On or about January 25,2013, defendants submitted false and unfounded
                                                    74
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A #:Page
     Case: L:13-cv-05553 Document         78 08/03/L3
                                    1 Filed: of 106 Page 75 of 94 PagelD #:75




 information in an adverse action report to the National Practitioner Data Bank ("NPDB")

 concerning Levitin;

        287. NCH's false statements in the adverse action report are mere specifically identifred

 in Exhibit D being filed Under Seal pursuant to Motion'

        288. Each of these statements was false and unfounded.

        289, Defendant NCH knew that each of these statements was false when made or acted

 with reckless disregard of the falsity of the statements.

         290. As Defendant NCH well knew, the Data Bank was set up primarily to combat

 medical malpractice, and to encourage doctors to report truthful information concerning the

 incompetent, dangerous, or medically damaging performançe of their peers, and/or information

 concerning fraud on the Medicaid and Medicare programs, so that incompetent and criminal

 professionals would be prevented from continuing in their profession and risking further danger

 and damage to patients and to the Medicaid and Medicare programs.

         291   .   As Defendant NCH also well knew, the existence of an adverse report filed with the

 NPDB concerning a physician gives rise to an impression that the physician is not qualified to

 perform his professional duties or has engaged in fraudulent or criminal misconduct impacting

 Medicaid or Medicare.

         292. Given the very serious nature of such allegations, federal law places restrictions on

 hospitals and medical practices that wish to report a doctor to the NPDB.

         293.In order to qualify to file and adverse report with the NPDB against a physician, a

 medical practice must maintain a formal peer review process as that term is deflrned in the NPDB

 regulations, In accordance with the Code of Federal Regulations at 45 CFR $ 60.3,      a   formal peer


                                                    75
Case 18-30089       Doc 37-1  Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                   A Page 79 of 106
       Case: 1:1-3-cv-05553 Document #: 1- Filed: 08/03/L3 Page 76 of 94 PagelD #:76



 review process is defrned as o'the conduct of professional review activities through formally

 adopted written procedures which provide for adequate notice and an opportunity for a hearing."

 In   addition, such   a    hearing must afford minimury procedural protections     to the reported
 physician, including having the hearing recorded, affording a neutral decision maker, permitting

 legal representation at the hearing, identifying witnesses and exhibits to be introduced by

 defendants, providing the physician an opportunity to cross-examine the evidence , and provide a

 final, written decision.

         294. NCH's adverse action report filed against Levitin stated that it permanently revoked

 Levitin's clinical privileges implying that the decision was made in the context of   a professional


 review action. Accordingly, the adverse action report filed with the NPDB concerning Levitin

 signifîed not only that she was found unfit and unqualified to practice, but that this determination

 was made based upon a formal, qualified peer review process consisting                of   notice,   an


 opportunity to be heard, a reasonable investigation into the facts, a full evidentiary hearing and

 by a neutral decision maker who was not a competitor of Levitin's, all of which impressions

 were not true.

         295. By its very nature, then, as defendants well knew, the adverse action report filed

  against Levitin with the NPDB was likely to be and was seriously damaging to     her professional

 reputation.

         296. NPDB reports are available to a broad group of members in the medical oommunity.

 Among other individuals and entities, insurance companies, hospitals, licensing                   and

 credentialing organizations, dividend paying surgi centers, physician groups and professional

 societies may query the NPDB for adverse reports filed about physicians seeking or reapplying



                                                  76
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A Page 80 of 106
     Case: L:L3-cv-05553 Document #: l- Filed: 08/03i13 Page 77 oÍ 94 PagelD #:77



 for staff privileges at a hospital andlor surgical group and centers and/or applying to be a

 prefened provider for an insurance carrier, all of which are necessary for a doctor's practice of

 medicine.

         297. An adverse action report filed with the NPDB can result in the denial of privileges at

  hospitals, an increase      in   insurance premiums, an outright denial      of   malpractice insurance

 coverage, a denial   of a listing as a preferred provider, and the loss of medical and            surgical

 licenses.

         298. At the time they filed their report, Defendants owed a legal duty to      Levitin to

 supply correçt information about Levitin's performance as a physician and surgeon as

 properly determined by a formal professional review activity and peer review process that

 complied with the NPDB guidelines and regulations and NCH's own by-laws concerning

 adverse actions taken against a physician's privileges and did not, as was the case here, report

 the unfounded accusations of the MEC, which accusations were lodged by Levitin's competitors

 and were specifically rejected by the    judicial review qommittee;

         299, Afthe time they filed their report, Defendant NCH knew understood            and intended


 that fîling a report with the NPDB would greatly damage Levitin's professional reputation

 and practice, particularly   if the report alleged albeit falsely that Levitin's clinical privileges

 were revoked following a formal peer review action, indicating that she was and had been found

 to be a danger to patients, which was false.

         300. As   a result of the false, unfounded and improperly     filed adverse action report,

 Levitin has suffered damage in the form of having her participation with various insurance

 providers of her patients revoked and/or suspended; loss of referral business from NCH



                                                     77
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:Page
     Case: l-:L3-cv-05553 Document          81 of 106
                                     1- Filed: 08/03i13 Page 78 of 94 PagelD #:78




 physicians and staff; denial of privileges at Lutheran General, loss of reputation in the

 community, loss of outpatient referrals from NCH Emergency Room, loss of referrals from

 physicians on staff at NCH at other hospitals where they are also on staff with Levitin, including

 Condell, Resurrection Medical Center, St. Alexius and Our Lady of Resurrection, which

 damages are ongoing.

        301.    As a result of these blatantly false and defamatory statements, Levitin suffered,

 and continues to suffer damages, including injuries to her business and reputation as a physician

 and surgeon. Furthermore, these statements have caused, and will continue to cause, Levitin to

 suffer humiliation and emotional and physical distress.

         WHEREFORE, Levitin respectfully requests that the Court enter a judgment in her favor

 and against Defendants and:


          A.    Award Levitin all compensatory damages resulting from the injuries to her good

 name, reputations and business as a result of Defendants' defamatory statements;


          B.    Award Levitin damages for the humiliation and emotional distress that she has

 suffered and will continue to suffer as a result of the defamatory statements;


          C.    Award Levitin punitive damages because of the malicious and willful nature in

 which the defamatory statements were made;

          D.   Disgorgement of profits; and


          E.   Order all further relief that the Court deems just and proper.



                                COUNT X-DEFAMATION PER QUOD

        302. Plaintiffs repeat and reallege the allegations set forth in Paragraphs I through202,

                                                  78
Case 18-30089        Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 82 of 106
       Case: L:13-cv-05553 Document #: L Filed: 08/03/13 Page 79 ol 94 PagelD #:79



 inclusive, as if fully set forth herein.

          303. To the extent the defamatory    statements in Count    IX   are, or any of them, are not

 considered per se defamation, Levitin brings this Count X for defamation per quod          inthe

 alternative to Count IX and incorporates all allegations in Count IX herein.

          304. Specifically, defendants made statements to third parties including patients     of

 Lev.itin, physicians who referred cases to Levitin and to staff and employees of NCH that:

          305. On or about July 1, 2009, in the presence of Levitin and her patient, defendant

 Conway falsely stated to Levitin's patient that Levitin had had two disastrous complications in

 the operating room and should not be operating on the patient, which statement Conway knew to

 be false or acted with reckless disregard of its truth or falsity;

          306, On or about January 27 ,2010, on behalf of defendant ASA, defendant Soper,
 in his capacity as Chairman of the Department of Surgery, forwarded a request for corrective

 action against Levitin to NCH's Medical Executive Committee on which Soper sat, pursuant to

 Article VII, Section 2 of NCH's Medical Staff Bylaws.

          307.    Defendant Soper provided false and unsubstantiated grounds in support of

 the request for corrective action. Defendant Soper's specific false statements are set forth

 on   Exhibit C filed Under   Seal.

          308.   Each of these statements was false when made.

          309.   Defendants knew that each of these statements was false when made, or acted

 with reckless disregard of the falsity of the statements.

          310.   Defendants NCH, ASA and Soper repeated and caused to be repeated these false

 statements   in written and oral presentations during the investigations initiated by ASA,          Soper



                                                    79
Case 18-30089           Doc 37-1
                             Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 83 of 106
     Case: l-:1-3-cv-05553 Document #: l- Filed: 08/03/13 Page 80 of 94 PagelD #:80



 and the MEC including during the 2010 outside review of Levitin's cases, during the 2010

 investigation of Levitin's cases, during the 2011 investigation of Levitin's cases and during the

 2012 Judicial Review hearing and thereafter, on or about November 13, 2012 at a Quality

 Committee meeting, on or about November 19, 2011 and January 72, 2012 at NCH Board

 meetings.

        3l   1   .   On or about January 25,2013, defendants submitted false and unfounded

 information in an adverse action report to the National Practitioner Data Bank ('\IPDB")

 concerning Levitin. Defendant NCH's specific false statements are set forth in Exhibit D filed

 Under Seal.

         312.Each of these statements was false and unfounded.

        313. Defendant NCH knew that each of these statements was false when made or acted

 with reckless disregard of the falsity of the statements.

        314. As Defendant NCH well knew, the Data Bank was set up primarily to combat

 medical malpractice, and to encourage doctors to report truthful information concerning the

 incompetent, dangerous, or medically damaging performance of their peeß, andlor information

 concerning fraud on the Medicaid and Medicare programs, so that incompetent and criminal

 professionals would be prevented from continuing in their profession and risking further danger

 and damage to patients and to the Medicaid and Medicare programs.

        315. As Defendant NCH also well knew, the existence of an adverse report fîled with the

 NPDB concerning a physician gives rise to an impression that the physician is not qualified to

 perform his professional duties or has engaged in fraudulent or criminal misconduct impacting

 Medicaid or Medicare.



                                                    80
Case 18-30089         Doc 37-1
                             Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 84 of 106
      Case: 1-:13-cv-05553 Document #: L Filed: 08/03/L3 Page 8l- of 94 PagelD #:81-



         316. Given the very serious nature of such allegations, federal law places restrictions

 hospitals and medical practices that wish to report a doctor to the NPDB'

         3l7.In    order to qualify to file and adverse report with the NPDB against a physician, a

 medical practice must maintain a formal peer review process as that term is defined in the NPDB

 regulations. In accordance with the Code of Federal Regulations at 45 CFR $ 60.3, a formal peer

 review process is defîned as "the conduct of professional review activities through formally

 adopted written procedures which provide for adequate notice and an opportunity for a hearing."

 In addition,     such   a hearing must afford minimum      procedural protections   to the reported

 physician, including having the hearing recorded, affordìng a neutral decision maket, permifiing

 legal representation at the hearing, identifying witnesses and exhibits to be introduced by

 defendants, providing the physician an opportunity to cross-examine the evidence , and provide a

 final, written decision,

         318. NCH's adverse action report filed against Levitin stated that it permanently revoked

 Levitin's clinical privileges implying that the decision was made in the context of a professional

 review action, Accordingly, the adverse action report filed with the NPDB concerning Levitin

 signified not only that she was found unfit and unqualified to practice, but that this determination

 was made based upon          a formal,   qualified peer review process consisting     of   notice,   an


 opportunity to be heard, a reasonable investigation into the facts, a full evidentiary hearing and

 by a neutral decision maker who was not a competitor of Levitin's, all of which impressions

 were not true,

         319. By its very nature, then, as defendants well knew, the adverse action report filed




                                                   8l
Case 18-30089        Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 85 of 106
      Case: l-:13-cv-05553 Document #: 1- Filed: 08/03/13 Page 82 of 94 PagelD #:82



  against Levitin with the NPDB was likely to be and was seriously damaging to her professional

 reputation.

         320. NPDB reports are available to a broad group of members in the medical community,

 Among other individuals and entities, insurance companies, hospitals, licensing                        and


 credentialing organizations, dividend paying surgi centers, physician groups and professional

 societies may query the NPDB for adverse reports filed about physicians seeking or reapplying

 for staff privileges at a hospital and/or surgical group and centers andlor applying to be               a


 preferred provider for an insurance carrier,     all   of which are necessary for a doctor's practice of

 medicine.

         321.   An adverse action report filed with the NPDB can result in the denial of privileges      at


  hospitals, an increase      in   insurance premiums, an outright denial      of malpractice    insurance


 coverage, a denial    of a listing as a preferred provider, and the loss of medical and surgical

 licenses.

         322. Atthe time NCH filed the report, Defendants owed a legal duty to Levitin to

 supply correct information about Levitin's performance as a physician and surgeon as

 properly determined by a formal professional review activity and peer review process that

 complied with the NPDB guidelines and regulations and NCH's own by-laws concerning

 adverse actions taken against a physician's privileges and did not, as was the case here, report

 the unfounded accusations of the MEC, which accusations were lodged by Levitin's competitors

 and were specifically rejected by the    judicial review committee;

         323. Atthe time they fîled their report, Defendant NCH knew, understood and intended

 that filing a report with the NPDB would greatly damage Levitin's professional reputation

 and practice, particularly   if the report alleged albeit falsely that Levitin's clinical privileges
                                                        82
Case 18-30089          Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 86 of 106
     Case: l-:13-cv-05553 Document #: L Filed; 08/03/13 Page 83 of 94 PagelD #:83




 were revoked following a formal peer review action, indicating that she was and had been found

 to be a danger to patients.

         324, As a result of the false, unfounded and improperly filed adverse action report,

 Levitin has suffered damage in the form of having her participation with various insurance

 providers of her patients revoked and/or suspended; loss of referral business from NCH

 physicians and staff; denial of privileges at Lutheran General, loss of reputation in the

 community, loss of outpatient referrals from NCH Emergency Room, loss of referrals from

 physicians on staff at NCH at other hospitals where they are also on staff with Levitin, including

 Condell, Resurrection Medical Center, St. Alexius and Our Lady of Resurrection, which

 damages are ongoing

         325.    As a result of these blatantly false and defamatory statements, Levitin suffered,

 and continues to suffer damages, including injuries to her business and reputation as a physician

 and surgeon, Furthermore, these statements have caused, and          will   continue to cause, Levitin to

 suffer humiliation and emotional and physical distress.

         WHEREFORE, Levitin respectfully requests that the Court enter a judgment in her favor

 and against Defendants and:


           A.     Award Levitin all compensatory damages resulting from the injuries to her good

 name, reputations and business as a result of Defendants' defamatory statements;


           B.     Award Levitin damages for the humiliation and emotional distress that she has

 suffered and   will   continue to suffer as a result of the defamatory statements;




                                                      83
Case 18-30089          Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 87 of 106
      Case: L:13-cv-05553 Document #: 1 Filed: 08/03i1-3 Page 84 of 94 PagelD #:84




             C.     Award Levitin punitive damages because of the malicious and willful nature in

 which the defamatory statements were made;

             D.    Disgorgement of profits; and


             E.    Order all further relief that the Court deems just and proper.

                                   COUNT XI-FALSE LIGHT

         326. Plaintiffs repeat and reallege the allegations set forth in Paragraphs I through 202,

 paragraphs   27   6 through 325 above, as if fully set forth herein.

         327. Defendants maliciously placed Levitin in a false light before the public through

 their actions described inpangraphs2T6 through 325 above.

         328. The false light would be highly offensive to a reasonable person because   it

 impugned Levitin's competence, fitness and integrity in the perforrnance of her profession and

 business.

         32g,Defendants acted with actual malice. As set forth above, at the time Defendants

 made their statements, they knew their statements were false, or recklessly disregarded the truth

 or falsity of their statements.

         330. Defendants' placing Levitin in a false light has greatly damaged her business

 and good name and reputation in the general public and, particularly, in the medical community

 in which she practices. Furthermore, placing Levitin in a false light has caused, and will continue

 to cause, Levitin to suffer humiliation and emotional and physical distress.

         WHEREFORE, Levitin respectfully requests that the Court enter judgment in her favor

 and against Defendants and:

         A.        Award Levitin all compensatory damages resulting from the injuries to Levitin's

                                                      84
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A #:Page
     case: l-:13-cv-05553 Document        8808i03/l-3
                                    L Filed: of 106 Page 85 of 94 PagelD #:85




 good name, reputation and business as a result of Defendants' actions;

            B.        Award Levitin damages for the humiliation and emotional distress that she has

 suffered and      will   continue to suffer as a result of the Defendants' actions;

            C.       Award consequential damages;

            D.       Award Levitin punitive damages and attorneys' fees because of the malicious and

 willful nature of Defendants' actions;

            E.      Disgorgement of profÌts of ASA; and

            F.       Order all further relief that the Court deems just and proper.

                     COUNT XII-VIOLATION OF THE ILLINOIS UNTFORM
                                DECEPTIVE TRADE PRACTICES ACT,
                                805ILCS s10/1 E Er SEQ

            331   . Plaintiffs repeat and reallege the allegations set forth   in Paragraphs 1 through 202,

 inclusive, as if fully set forth herein.

            332, Defendants have violated the Illinois Uniform Deceptive Trade Practices Act, 815

 II.CS 510/2, by making the following false and misleading representations disparaging the

 services and business of Levitin which representations were made to a buyer or potential buyer

 of Levitin's medical services:

            333.          On multiple occasions including but not limited to in or about July 2008, July      1,


 2009, and on other occasions in the presence of Levitin and her patients, defendant Conway

 falsely stated to Levitin's patients that Levitin was not a good surgeon, had had two disastrous

 complications in the operating room and should not be operating on patients and comparable

 words, which statements Conway knew to be false or acted with reckless disregard of its truth or

 falsity.


                                                         85
Case 18-30089        Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 89 of 106
      Case: l-:13-cv-05553 Document #: L Filed: 08/03/13 Page 86 of 94 PagelD #:86



         334.In addition to the NPDB report, on information and belief, Defendants continue to

 disseminate by other means false and disparaging representations about the services and business

 of Levitin.

         WHEREFORE, Levitin respectfully requests that the Court enter a judgment in her

 favor and against Defendants and:


         A.      Temporarily, preliminarily and permanently enjoin Defendants from continuing to

 disseminate their false and disparaging statements regarding Levitin;

         B.      Order Defendants to provide a signed letter to each of the doctors, patients and

 any other third parties to whom Defendants made defamatory statements specifically retracting

 each of the false and disparaging statements that they made regarding Levitin;

         C.      Order Defendants to retract each of the false statements made in their report to the

 NPDB;

         D.      Award Levitin her reasonable attorney fees and costs incurred in connection with

 Defendants' violations of the Illinois Uniform Deceptive Trade Practices Act; and

         E.      Order all further relief that the Court deems just and proper'

                  COUNT XIII-VIOLATION OF THE ILLINOIS CONSUMER
                    FRAUD AND DECEPTIVE TRADE PRACTICES ACT'
                                sOs rLCS s05/1 E ET SEQ.

         335. Plaintiffs repeat and reallege the allegations   set   forth in Paragraphs   1 through 202,


 inclusive, as if fully set forth herein.

         336. Defendants' conduct that violates the Illinois Uniform Deceptive Trade Practices

 Act also gives rise to a claim under the Illinois Consumer Fraud and Deceptive Business

 Practices Act, which provides that         it is unlawful to engage in "unfair or deceptive        acts or


                                                     86
Case 18-30089         Doc 37-1
                             Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A #:Page
      Case: 1-:13-cv-05553 Document          90 08/03/L3
                                       L Filed: of 106 Page 87 oÍ 94 PagelD #:87



 practices, including but not limited to the use or employment        of any deception, fraud,    false

 pretense, false promise, misrepresentation or the ooncealment, suppression or omission          of   any


 material fact, with intent that others rely upon the concealment, suppression or omission of such

 material fact, or the use or employment of any practice described in Section 2 of the "Uniform

 Deceptive Trade Practices Act."" 815 ILCS 5Q512.

            337. Specifically, defendants made the following false, deceptive, misleading and

 disparaging statements conceming Levitin's services and abilities as a physician:

            338. On multiple occasions including but not limited to in or about July 2008, July        l,

 2009, and on other occasions in the presence of Levitin and her patients, defendant Conway

 falsely stated to Levitin's patients that Levitin was not a good surgeon, had had two disastrous

 complications in the operating room and should not be operating on patients and comparable

 words, which statements Conway knew to be false or acted with reckless disregard of its truth or

 falsity.

            339. In addition to the NPDB report, on infoimation and belief, Defendants continue to

 disseminate by other means false and disparaging representations about the services and business

 of Levitin.

            340. Defendants intended that the recipients of each of the above identiflred false and

 misleading statements rely upon those statements in awarding business to them that should

 otherwise have gone to Levitin, or in denying Levitin business in competition with Defendants.

            341. Each of the above identified false and misleading statements were made in the

 course     of conduct involving Defendants' and Levitin's profession, trade and commerce and the

 delivery of medicaland surgical services within the State of lllinois.



                                                   87
Case 18-30089        Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 91 of 106
     Case: 1:13-cv-05553 Document #: l- Filed: 08/03/13 Page 88 of 94 PagelD #:88



         WHEREFORE, Levitin respeotfully requests that the Court enter       a    judgment in her favor

 and against Defendants and:


         A.      Temporarily, preliminarily and permanently enjoin Defendants from continuing to

 disseminate their false and disparaging statements regarding Levitin;

         B.      Order Defendants to provide a signed letter to each of the doctors, patients and

 any other third parties to whom Defendants made defamatory statements specifioally retracting

 each of the false and disparaging statements that she made regarding    Levitin;

         C.      Order Defendants to retract each of the false statements made in their report to the

 NPDB;

         D.      Award Levitin all actual damages resulting from Defendants' violations of the

 Illinois Consumer Fraud and Deceptive Business Practices Act;

         E.      Award Levitin punitive damages for Defendants' deliberate, malicious and willful

 violations of the Illinois Consumer Fraud and Deceptive Business Practices Act;

         F.      Award Levitin her reasonable attorney fees and costs incurred in connection with

 Defendants' violations of the lllinois Consumer Fraud and Deceptive Business Practices Act;


         G.      Disgorgement of Profits; and


         H.      Order all further relief that the Court deems just and proper.


                 COUNT XIV-NEGLIGENT MISREPRESENTATION

         342. Plaintiffs repeat and reallege the allegations set forth in Paragraphs    1 through 202,


 inclusive, as if fully set forth herein.

         343.    On or about January 27,2010, defendants ASA and Soper, one its members, and

 in his capacity as Chairman of the Department of Surgery forwarded a request for corrective
                                                   88
Case 18-30089       Doc 37-1 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 92 of 106
       Case: 1:13-cv-05553 Document #: L Filed: 08/03/1-3 Page 89 of 94 PagelD #:89




 action against Levitin to NCH's Medical Executive Committee on which Soper sat, pursuant to

 Article VII, Section 2 of NCH's Medical Staff Bylaws.

          344.   Defendant Soper provided false and unsubstantiated grounds in support    of

 the request for corrective action. Defendant Soper's specific false statements are attached hereto

 as   Exhibit C Under   Seal.

          345.Each of these statements was false and unfounded.

          346. Defendants Soper, Conway and NCH knew that each of these statements was false

 when made or acted with negligent disregard of the falsity of the statements.

          347, As Defendants Soper , Conway and NCH well knew, these statements would affect

 the valid functioning of NCH's corrective action process, its investigative committees as well as

 Levitin's process in responding to the peer review process.

          348.   Defendant Soper, NCH's Medical Staff and NCH's MEC owed a legal duty to

 Levitin to supply correct information about Levitin's performance as a physician and surgeon in

 connection with any corrective action proçess;

          349. As defendants well knew and intended at the time that these statements were made,

 the Medical Staff Bylaws provided that corrective actions could lead to the reduction, restriction,

 suspension, or revocation of a physician's clinical privileges and staff membership.

          350.   As a result of the false, unfounded and unsubstantiated information provided by

 Defendants, Levitin was subjected to multiple investigations occurring over a two (2) year

 period, including a review by an outside physician, a,2010 Investigation, a2011 Investigation

 and a judicial review hearing that lasted over a nine (9) month period;

          351. As a result of the false, unfounded and unsubstantiated information provided by

                                                  89
Case 18-30089         Doc 37-1
                            Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                 A Page 93 of 106
      case: L:13-cv-05553 Document #: L Filed: 08/03/1-3 Page 90 of 94 PagelD #:90



 Defendants, Levitin's ability to perform her medical and surgical duties was interfered with, her

 ability to treat and care for patients was interfered with, the revenues she was able to generate for

 her practice were diminished which in turn diminished her earnings and she incurred substantial

 costs and expenses in the form of attorneys' fees, costs and the costs of expert witnesses in order

 to defend herself;

        352. Despite the fact that NCH's judicial review committee found in favor of Levitin

 and against the MEC, en or about January 25,2013, defendants submitted false and unfounded

 information in an adverse action report to the National Practitioner Data Bank ("NPDB")

 concerning Levitin. Defendant NCH's specific false statements are attached hereto as

 Exhibit D Under Seal.

        353. Each of these statements was false and unfounded.

        354. Defendant NCH knew that each of these statements was false

 when made or acted with negligent disregard of the falsity of the statements.

        355. As Defendant NCH well knew, the Data Bank was set up primarily to combat

 medical malpractice, and to encourage doctors to report truthful information concerning the

 incompetent, dangerous, or medically damaging performance of their peers, and/or information

 concerning fraud on the Medicaid and Medicare programs, so that incompetent and criminal

 professionals would be prevented from continuing in their profession and risking further danger

 and damage to patients and to the Medicaid and Medicare programs.

        356. As Defendant NCH also well knew, the existence of an adverse report filed with the

 NPDB concerning      a   physician gives rise to an impression that the physician is not qualified to

 Perform his professional duties or has engaged in fraudulent or criminal misconduct impacting



                                                     90
Case 18-30089        Doc 37-1Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 94 of 106
      Case: 1:1-3-cv-05553 Document #: 1 Filed: 08/03/1-3 Page 9L of 94 PagelD #:9L



 Medicaid or Medicare.

         357. Given the very serious nature of such allegations, federal law places restrictions

 hospitals and medical practices that wish to report a doctor to the NPDB.

         358. In order to qualify to file and adverse report with the NPDB against a physician, a

 medical practice must maintain a formal peer review process as that term is defined in the NPDB

 regulations. In accordance with the Code of Federal Regulations at 45 CFR $ 60.3,      a   formal peer

 review process is defined as "the conduct of professional review activities through formally

 adopted written procedures which provide for adequate notice and an opportunity for a hearing."

 In   addition, such a hearing must afford minimum procedural protections to the reported

 physician, including having the hearing recorded, affording a neutral decision maker, permiuing

 legal representation at the hearing, identifying witnesses and exhibits to be introduced by

 defendants, providing the physician an opportunity to cross-examine the evidence , and provide a

 fìnal, written decision.

         359. NCH's adverse action report fîled against Levitin stated that it permanently revoked

 Levitin's clinical privileges implying that the decision was made in the context of a professional

 review action. Acoordingly, the adverse action report filed with the NPDB concerning Levitin

 signified not only that she was found unfÌt and unqualifred to practice, but that this determination

 was made based upon a formal, qualified peer review process consisting of notice,                  an


 opportunity to be heard, a reasonable investigation into the facts, a full evidentiary hearing and

 by a neutral decision maker who was not a competitor of Levitin's, all of which impressions

 were not true.

         360. By its very nature, then, as defendants well knew, the adverse action report filed



                                                  91
Case 18-30089          Doc 37-1
                             Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                  A Page 95 of 106
      Case: 1":13-cv-05553 Document #: 1 Filed: 08/03/13 Page 92 ol94 PagelD #:92



 against Levitin with the NPDB was likely to be and was seriously damaging to            her professional

 reputation.

         361. NPDB reports are available to a broad group of members in the medical community.

 Among other individuals and entities, insurance companies, hospitals, licensing                        and


 credentialin   g   organizations, dividend paying surgi centers, physician groups and professional

 societies may query the NPDB for adverse reports filed about physicians seeking or reapplying

 for staff privileges at a hospital and/or surgical group and centers and/or applying to be               a


 prefened provider for an insurance carrier,      all   of which are necessary for a doctor's practice of

 medicine,

         362. An adverse action report filed with the NPDB can result in the denial of privileges at

 hospitals, an increase       in   insurance premiums, an outright denial      of malpractice    insurance

 coverage, a denial      of a listing as a preferred provider, and the loss of medical and surgical

 licenses.

         363. At the time they fîled their report, Defendants owed a legal duty to Levitin

 to supply correct information about Levitin's performance as a physician and surgeon

 as properly determined by a formal professional review        activity and peer review process

 that complied with the NPDB guidelines and regulations and NCH's own by-laws concerning

 adverse actions taken against a physician's privileges and did not, as was the case here, report

 the unfounded accusations of the MEC, which accusations were lodged by Levitin's

 competitors and were specifically rejected by the judicial review committee;

         364. Atthe time they fîled their report, Defendant NCH knew understood            and intended


 that filing a report with the NPDB would greatly damage Levitin's professional reputation

 and practice, particularly   if the report alleged albeit falsely that Levitin's clinical privileges
                                                        92
Case 18-30089       Doc 37-1
                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 96 of 106
     Case: L:13-cv-05553 Document #: 1- Filed: 08/03/13 Page 93 of 94 PagelD #:93




 were revoked following a formal peer review action, indicating that she was and had been found

 to be a danger to patients.

         365. As a result of the false, unfounded and improperly filed adverse action report,

 Levitin has suffered damage in the form of having her participation with various insurance

 providers of her patients revoked andlor suspended; loss of referral business from NCH

 physicians and staff; denial of privileges at Lutheran General, loss of reputation in the

 community, loss of refenals of outpatients forNCH Emergency Room,loss of referrals from

 physicians on staff at NCH at othsr hospitals where they are also on staff with Levitin, including

 Condell, Resurrection Medical Center, St. Alexius and Our Lady of Resurrection, which

 damages are ongoing.

         WHEREFORE, Levitin respectfully requests that the Court enter a judgment in her favor

 and against Defendants and:


         A.      Temporarily, preliminarily and permanently enjoin Defendants from continuing to

 disseminate their false and disparaging statements regarding Levitin;

         B.      Order Defendants to provide a signed letter to each of the doctors, patients and

 any other third parties to whom Defendants made defamatory statements specifically retracting

 each of the false and disparaging statements that they made regarding   Levitin;

         C.      Order Defendants to retract each of the false statements made in their report to the

 NPDB;

         D.     Award Levitin all actual damages resulting from Defendants' misrepresentations

 of fact concerning Levitin's performance as a physician and surgeon;



                                                  93
Case 18-30089       Doc 37-1
                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 97 of 106
     Case: 1:13-cv-05553 Document #: L Filed: 08/03/L3 Page 94 of 94 PagelD #:94



        E,      Award Levitin punitive damages for Defendants' deliberate, malicious, willful

 and negligent misrepresentations of fact;

        F.      Disgorgement of Profits as against ASA; and


        H.      Order all further relief that the Court deems just and proper.


                                    JURY DEMAND


        Plaintiffs request   a   trial by jury for all non-equitable claims alleged herein.

                                                            Respectfully Submitted,

                                                            YELENA LEVITIN

                                                            BY: /s/ Susan Bogart
                                                                   Her Attomey

 Susan Bogart
 Law Offices of Susan Bogart
 70 West Madison St., Ste. 1400
 Chicago, lL 60602
 Tele: 312-214-3271
 Fax: 866-567 -1199
 sbosart5 l (ù,aol.com




                                                       94
Case 18-30089   Doc 37-1   Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 98 of 106
     case: L;13-cv*05553 Document #: 1-1 Filed: 08/03/L3 Page L of 3 PagelD #:95




                           EXHIBTT A
          Case 18-30089                    Doc 37-1
                                           Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                                A Page 99 of 106
                   Case: 1-:1-3-cv-05553 Document #: L-L Filed: 08/03/13 Page 2 of 3 PagelD #:96
ÉgOC Fffi s (1'l¡$s)


                        TNRREE OF DI$CRIMINATION                                                               Charge Presented         To:           Agency(ies) Chargo No(s):
               Thig fôilx i$ âFfëcled by lhe Friv¡cy Acl al 1s74. See enclossd Privacy Acl                                 FEPA
                      €lalemenl and othÈr informatioñ beforÊ cornpletiñg lhis fonn.
                                                                                                                      x    EECIC                         440.2013-02336
                                                               illinois                         0f l'luman                                                             and EEOÇ
                                                                                      ot local Agençy,   any
i.¡¡me fi{ûrcôlo lvlt.. Ms., l¿rs )                                                                                         llomc Phone (lncl Ated Code)             Date ol   BiÍh

Ye{ena Levitin                                                                                                                 {847) 338-4650                     01-20-1969
SlrBÊ1   Address                                                                       Ciìy, Slâte ând ZIF Code

3653 Oalr Avenuê, Northbrook, lL 600ð2


Narncd is the Ëmployer, Labor Organizatíon, Employment Àgency, /\p¡rrentice,ship Commtftce, or State or Locgl Govetnrnent Agency Thal I Betieve
Discrìminated,{gaìnsl Me or Others. llf mon" than two, líst under PARTIQULARS þelow')
Nãme                                                                                                                        No. CmplÖytÇË, Msmbqñ       Phono Nç. (lnçude Arsa çade)

NCIRTHWËST TTÍUIMUNITY HOSPITAL                                                                                              500 or More                   (847) 61S-1000
Slresl Addtess                                                                         C;ty, State and ¿lF Code

800líy tentral Rd, Arlington Heights, lL 60Û05

N9nre                                                                                                                       No. ErnplÖyËrs, MümbÉÍs     Phone No, (ll'lclude Area Codè)



Street                                                                                 çity, Slals and ZIP tade
         ^ddress



Þ|SÛRÌþìTNATION       BA Ën Ol'l (theçk apptupiafô       boxles)   J                                                                0ATE(S) ÞrSCfl,lMlNATltN TOOK PLACE
                                                                                                                                             Earlitsl                    Lã1est

            R/\CE                 COLOR          X       SEX               X    RELIGION       X     NATIONÅL ORlGIN                                               û1-21-2013
           X       RËTALIATION                  ÀG€                    DISABILITY              GENETIC INFOTi[4ATION

                           OTIIER fsrJocify.,                                                                                                         CONTINUING ATTION'

THE PARTICULÅRS ARË lrf sddlfianâl papet ¡s nëedëd, arlâch exlta srìãe,ls)J:


  I began my çmployffìent with Responrlent on or about Ûclober 3Û,2000. My most recenl posilion was
  Genêral Surgerv Privileges. During my employment, twas subjected to harassrnent, I complained, to no
  ava¡¡, Subsequäntly, lwas subjected to corrtinued harassment and cliscipline, On or about January 18,
  2013, I was discharged.

  I believe I have been discriminated against because of my sex, fernale, my national orìgin, Russian, my
  religion, Judaism, and in retaliation for engaging in protecfed activity, in violation of Titlo VII of the Civil Rights
  Act of 1964, as              amended.                                             ¡tnUmif/gf".¡                                                            *Hr k,
                                                                                                                                           FEr å *         tû13

                                                                                                                                  i'rirü¡ìiiü     iil Sl"r{iü1 L}Frir,r
I waûl hrs cnsrgE filed ßilh bolh rhe   ËOü âild thê Strto OT local Agençy, any                     NOT^RY      -   When nsce:ss¡y for Sf6f6 ard ¿ocal Agêttcy Raguìrcnents
wìll ¡civise lhe agenclos     Í
                             chðnEÊ rny âddrÊså or phone numþèt ¡nìJ lwil,
roopürate fully wr(h them in lrìê proc€$s¡ng ol tfìy chãrgo ¡n accordâtìc0 with their
procedures.                                                                                         I swear or affirm lhsl I hävË read the above chãrgç and thât it is true to
I dËcláre    uíìder            çf pe¡jury thå1 lhü äbÐve ìs true and torreol.                       thÉ Þeûl ol rny ktrovrledge. infonnation and bèl¡el.
                                                                                                    srGI{ATURe tF COrüÊlål¡iÀNl'




     Fob 28,2011
               0¿fe
                                                  4¿                       /¡
                                                      Charying Pafly S¡gnature
                                                                                "L**--               SUßSCRIBËD ÂND SWORN TO BEFORE MËTHIS ÞATE
                                                                                                     (month, dây, yeaf)




                                                                                                                                                          Å*l
          Case 18-30089                          Doc 37-1
                                                  Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                                       A Page 100 of 106
                            Case: 1:L3-cv-05553 Document #: L-1 Filed: 08/03/l-3 Page 3 of 3 PagelD #:97
ll{)ç frm   5   illi('yi}

                             C   riRRcr 0F DtscntMlNATloN                                                                          Çharge Presenled                 To:                  Agency(ies) Charge No(s)

                Thi6 farm is átfÉsted by th€ PrivâÈy AÊt ôf   1 974. Çce Enclospd Privacy Acl                                                 FEPA
                            Slatomsnt and otheÍ inlormallon belorç complâlíng ìhis fonn.
                                                                                                                                        x     EãOO                                                440-201 3.0?343

                                                                     lllinois Departrnent Qf Hurnan Rishfg                                                                                                             and EEOÇ
                                                                                               Stale or local Agency,     lf any
Nrñe lil,d,c€te,Vlr.. Ms,, ,iilrs )                                                                                                            Hcme Phoñe (ìnâ1,                             üade)                   D¿tê of Birlh
                                                                                                                                                                                ^rcà
 Yelena Levitin                                                                                                                                         {847} 338-4$50                                        01 "?0'1              96s
slreer AddfÊss                                                                                        Cily, stete arrd zlP CÖdÊ

3653 Õak Avenue, Nsrthbrook, lt- 60062

N.ïmed ¡s lhe l:rmuloyêr. l..obor Orga                                                                                             itiËe, or Stats or Local GovårnmÈnt Agency That I Believe
Discríminaìed Against Me or Olhers.
llame                                                                                                                                            tli,   ånptoyea6, Memþsrr                        Fhone No. (urcludq Area Code)

ADVANTE $URG¡CAL AS$OCIATES                                                                                                                              16 - 100
Strsel Addrêss                                                                                        City. Slåtr and ZIP      tode

7250 North Cicers Avenue, Suite ?Û0, Lincolnwood, lL 60712

Nâm0                                                                                                                                             Ito €mployoes, Mgnbûff                           Phons No. (lncluda Araa Code)



Slreet Acidrcss                                                                                       Clty, SiåtÊ ånd ZIP Ôode




t)l:iufìltvllNAl toN f.lAsuu oN {cire'.k appropriale          ¿ro¡lts,¡.J                                                                                      DATE($) D|SCñIMINÂTION TOOK PLACE
                                                                                                                                                                      Earliest             L¡test

            R   lCã                   COLOR             X      sEx                X       RËt"r0lÕN              X       NATIONAL OIìIGIN                                                                      01-11-9013
                                                    AGE                     DIgAB}LIÏY                               En-Ë1'lC lNF0Rli4AT I ü N
           X        Rü1'ALIA ION                                                                                 G


                                 OTHËtt {SPÊcrø                                                                                                                                              CONTINUING ACTION

rHc pnR'IlcÚL^Rs              ARE itl add¡tionâl papar'i:t trceded. attâah âtlfâ sl,edtlsr:


  I began rny emplrryment wilh Fespondent on or ãbout Ottober 30, 2000, My most recent püsition was
  Gerieral $i¡rgery Privileges. During my employm€nt, lwas åubjected to harassment, I complained, to no
  avail. $uþsequently, t was subjecTed to contÍnued harassment and dÍscipline. 8n or abaut January 18,
  2013, lwas discharged.

  I betieve I have been discriminatecl against because of my sex, female, my national origin, Rttssian, my
  religion, Judaism, and in retaliation forengaging ín protectad activity, in violation of Titfe Vll of the Civil Rights
  Act of 1964, as amended.                                                        ,..ii:.,,*r,:;.:i;; j .,.,r:                                                                                I            .     :



                                                                                                                                                                     FEB å S                      UTIS

                                                                                                                                                         ', l" ..t, ,a :,1,,.: ;,îi::;   I    Ll¡,    ¡ , i'¡¡

lwant this charge filed wìth both the ËEOC and the gtåte or locål Äg6ncy,.¡f åñy.                            ¡          NOTARY       - Wen    neceÊs¡ry For.$ale and Lô cal Agency Reqùka m                               ë   nls

vJill advise ttre dgencies 111 change my addrês$ or phone nu¡t¡erand lrvill
cooperâtê fully ri¡th lhem in lhe processìng ot my charge ín flacordañce wlth ìheir
procedureo.                                                                                                             I sweår or,afiirm that I have read thÊ abovë charge and thãl                                          ¡t i5 true to
                                                          ãOove is true and correct.                                    the besl of my knorvledge, infsrmation and bsllcf.




                                                       g
                                                                                                                        SIG NATU rIË. 0F êOI\¿IPLAINANT




                                                                                                                        suBscfilBEn ÂND SWCIrìñ TO ËEFORE MË'l'Hls                                    crÁTg
                                                                                                                        (nronflr, day, yo€4
      Feb 28.2013
                Ðale                                      { h ar g i n g Pa try gg n ail¿ tê



                                                                                                                                                                                                     fr .;L
Case 18-30089   Doc 37-1   Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 101 of 106
     Case: L:13-cv-05553 Document #: L-2 Filed: 08/03/1-3 Page L of 3 PagelD #:98




                           EXHIBIT B
            Case 18-30089             Doc 37-1
                                 Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                      A Page 102 of 106
           case: L:L3-cv-05553 Document #: 1-2 Filed: 08/03i13 Page 2 of 3 PagelD #:99
 çÊosFoínl6r.0(1rloel u.$. Ecunt Ë,MpLoYltlHNr oppomuMTY cQfr,lMlssloil
                                      Nonce oF RGHr To SuË (/ssuen on REouEsr)
       Yelana Levitin                                                                 From;     Gh   lcago Dlstrlct Offlco
 IU,
       c/s $usan Sorgart, ßsq.                                                                  500 Wsst Madlson St
       Law Offices tf Su$an Bergart                                                             Suits 9000
       Three Fir$t NatloñEl Pla¿å                                                               thlcago, lL Ë06Sf
       70 tÂ/sst iljladlçon Street, $üite 1400
       ghlcågo, lL 60602

       t:      An behâff Õf person(s) aggrieved whose identìly is
               co/\¡FroËNfiA¿ ltg cËÊ    $   t601.\aÐ
 ËËOC Charge No.                                        EËOC Ropresantative                                              Tølephone No,

                                                        Gabrielle Perez,
 440-2013-02330                                         lnvestigatgr                                                     (31¿) 8ûs.8079
                                                                                   lsee also ftr* addífi'onal information enc/osed withlhtsform^)
ñ¡ûïcE ro rHË PËËsûN Âsenuvror
Tltle Vll of the eivil ,Rlghtr Ae t of 19S4, ths Amerlcans wlth Þl*sbilities Act (ÃDA), or the GEnolic lnformation Nondlscrimlnatlon
Act {GIHA}: This is your NstJco of Rlüht to Sue, lssued under Title Vll, the AÞA 0r GINA based on the above-numbered chËr0Þ. ll has
been issued ät your rçqueçt. Your lawsuit unde r Title Vll, the ADA or GINA must bs filsd in a faderal or stãtê court }¡YlTHlÌ'l ?0 DAYS
of your recelpt of thls not¡csi or yout righl lo sue based on this charge will be lost. ffhe time límit for 1ìling suit based on a claim under
slat€ law may be <iifterent.)
               More than 180 days have passed since the filing of this chargè,

       m       Loss than 1û0 days have passed slnce the fìling of this charge, but I hâvs determlned that it is unlikely thât lhe EEOC will
               be able {o cornplËtß its administrative processing within 1ü0 dåys from thè f¡líng of this charge.
       x       The EEOÛ is terminating its processing of this chaçe"

               The EEOÇ will continue to process lhis charye.

Age Ðiscrlminât¡oû ln Employment Àct {Â'DEA): You may sue under lhe ADEA at any time from 60 days after the charge was filed until
g0 Oays aftor you r€ceive notice lhat we have eompleted actign on the charge. ln this regard, the paragraph marked below applles to
yûuf çaser
               The ÊË.OC is gloslng yÕur case. Therefore, your lawsult under the ADEA must be filed in federal orstats courtUIIHIU
               g0 þAYS of your roecipt of thls Notlca. Otherwise, your right to sue based on ths above-numbered chaçe will be lost.


               The EEOC is conlinuing its handling of your ADËA case. However, if 60 days have passed slnce the filing of the charge,
               you may file suit in federal or stale soufi under lhe ADEA at this tlme,

Equat Pay Act {EFA}: You alroady have the ríght to sue undor the EPA (filing an EËOC charge is not required.) EPA suits must be brought
in iederalbr sþte cÐurt wíthin 2 yeara (3 years fqr willful violations) of the nlleged EPA underpayment. This mean¡ lhal backpay due for
any vlolaflon* that sccurrEd more t!.an 2 vaars         { yçars} bofars you ffla sult may not be collectibls.

lf you file suil, basad on lhls charge; plee$e sencl a copy of your cÕurt complaint to this oÎñce.

                                                                        On behalf of the Commission


                                                                                              F**'^-^o                       s/ø /r*
                                                                                                                              (Dale Matled)
 Énclosures(s)                                                         John P. Rowe,
                                                                       Distrlct Þirector

             NüÊTHWEST CÕMMUNITY HO$PITAL




                                                                                                                     å f:-t
               Case 18-30089             Doc 37-1
                                              Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                                   A Page 103 of 106
                       case: L:L3-cv-05553 Document #: 1--2 Filed: 08/03/L3 Page 3 of 3 PagelD #:100
EÉoc Íorm r6?-a   (1{r0e}                 U,S" EAUÁL Ë¡Rpt-CVn¡eNT OPPCIRTUNITY COMMI$$ION

                                        Norce oF RGnr ro                SUE f/ssuro oN RËoursr)
         YElona Lsvifin                                                               From:    chlcagt Distrlct Offlqe
To:
         cJo Susar¡ Borgart, Esg.                                                              500 West Madison St
         Law 0ffises of Susan Borgart                                                          $ulte 2000
         Three First National Plaza                                                            Chlcago, lL 60õt1
         70 t¡fóst Madison Street, Suits 1400
         thlcago, lL 60602
                  On öetråf of person{s] ôggriewd wltoso tdênlily îs


S.ËOC Charge No.                                         EãOÇ Representative                                            Telaphone   t\¡o"


                                                         Gabrielle Perez'
 44t¿û13-02s43                                           lnvestigator                                                   {3ra   869.8079
                                                                                   fsee aJso tha additional Införmat¡on etc/osed wtñ tltís form.)
Noncs ro rHs Penso¡l AgeRmveo;
Tiüs Vll of the Civil Rlghts Act of 1964, the Amerìcans with Dlsabilltiss Act {ADA}, or th* .Gen6tic lnforrnatlon Nondiscrimlnatlon
                                                                                                                                chargg:
Aot {glNA): Thts is youi Notiee of Rlqht io $ue, issued undorTltle Vll, the AüA or GINA based on lhe above"numberedyvITHl!!              -lli99"-
þ€ên issued ât your request. your lafrsuit under Title Vll, the ADA or GINA must be $g.d in a fed-sral or state ¡¡ourt                  ?0
                                                                                                                                           DAlq
nf youl recetpi of this notice; or your right to sue based  on this charge wlll be lost. (-fhp tlmo llmit fo¡ filing $uit basÊd on a ulaìm  under
siate law may be different.)
                  More than 1å0 days have passed sincc ths ftling of this charge,

         x        Less than 1g0 days have passed sinco the filing of this charge, bu-t I have determined that it ls unlikely that the EEOC will
                  þs âbl€ to complete its administrative processinE within 180 days from the fiìing olthis charge.
         X        The ËËOC is terminating its processing of this charge.

                  The ËEOC will conlinue to process this charge.

Ag* Ðiscrímination in Emptoyment Act {ADEA): You may sue                under ths ADEA ât any time from 60 days afler the chaqe was filed untll
                                                                                                                                   to
sõoays after you receive nàticã ttìat we have completed aciion on the charge. In this regard, thø paragraph markad belou applles
your Gaseí
              The EECIC ts closing your câse. ThereforÞ, your laweuit under lhe ADEA must be filod ln federal or çtate courr $/llt{jN
                  gp   üÀiS of your rðcãtpt of thls No¡ce- Oihen¡,ise, your right to sue based       on the above-numbered charge will be losl,


        tf        The EEOC is continuing its handling of your ADEA câ$e, Howevsr, if ô0 days have passed since thê filing of the charge'
                  yûu may file sult in federaf or stats courl under the AÐEA at this time.

Ëqual pay Act {ËpA}: you already have the righl to sue under the EPA {flling an EËOG charge is not required.} EPA stjlts muËt be þrought
in ferleral or state       *itNn ã y"áru is ye"o år willful violations) of the ãlþged EFA underpLayment, Thìs means that backpay duo for
any vlolations that occurred more ihãn 2 vpars {3 vg*rsl bsfore you file suit may not be collectibls.
                     "uurt


l1   you file sun, bâsêd on thls charge, please send e copy cf your court complaint to this offce.

                                                                         On behalf of the CammissiPn



                                                                                                                              s/ø /,.
                                                                                                                               (tate Maílad)
 Enclosures{s)                                                          John P. Rowe,
                                                                        Distrl+t ülrector

 cÇ:           APVANTË       SU   RGICAL AS5QGIATES




                                                                                                                        *.g
                                                                                                                         g
                                                                                                                                            *Å
Case 18-30089   Doc 37-1  Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                               A Page 104 of 106
    case: 1:13-cv-05553 Document #: l--3 Filed: 08/03/1-3 Page L of l- PagelD #:10L




                            EXHIBIT          C

                            UI{DER SEAL
Case 18-30089   Doc 37-1   Filed 12/05/18 Entered 12/05/18 17:48:23 Desc Exhibit
                                A Page 105 of 106
    Case: l-:13-cv-05553 Document #: l--4 Filed: 08/03i13 Page 1- of L PagelD #:L02




                            EXHIBIT          T)


                            UNDER SEAL
Case 18-30089 Doc 37-1 Filed 12/05/18 Entered 12/05/18    17:48:23
                                                    Page 1of l PagelDDesc Exhibit
                                                                      #:6823
 Case: L;13-cv-05553 Document #:372
                              A PageFiled:
                                        106Qgl2BlL6
                                            of 106
                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois - ÇM/ECF LIVE, Ver 6.1.1
                               Eastern Division


Yelena Levitin, et al.
                                             Plaintiff,
                                                             Case   No,:   I :I   3-cv-05553
                                                             Honorable Gary Feinennan
lr{orthwest Community Hospital, et al
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, Septernbet 28,2016:


        MINUTE entry befbre the Honorable Gary Feinerman:For the reasons set forth in
the accompanying Memorandum Opinion and Order, Defendants' summary judgment
rnotion tf OSl ís gianted in part (as t'o the Title VII claim) ung denied 4t3991 in paf (as to
¡h;;a;ir la#claims); Plainiiffs''motion fbr partial summary judgment l236l.is denied as
*oot; Plaintiffs' rroiion to stril<e 12371is denied in part ancl denied as mooJ in part; and
Plainiiffs'motion to strike 1301], befendants'; rnotion to strike _[281], and Defendants'
motions in limine  l|   zlt145l aie denied as moot, Surnmary-j4eïgt!is.granted to
Defendants on Plaintiffi' tltie VII clairn, Pursuánt to 28 U,S,C, 1367(cX3), the court
ielinquishes supplemental juriscliction over Plaintiffs' state law claims, E¡terJ_qdgnglt^"
or¿àii iury triaiiet for :0li4l20l6 and  {lllpf.llal      conference set for 10]1312_016_[139]
are strickén, All other pending motions [338J[339][340]1341J1342)1343)13441[345] are
denied as moot. Civil ðase closed.Mailed notice'(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule a9(c) of thé Federal Rules of Criminal Procedure, It was
generated by CM/ECF, the aûtomated docketing system used to maintain the civil and
õriminal doökets of this District, If a minute order or other document is enclosed, please
refer to it for additional information,

For schcduled events, motion practices, recent opinions and other information, visit our
web site at www. ilnd. uscourts, gov.



                                                                                         EXHIBIT
                                                                                    lñ
                                                                                     o
                                                                                    .o
                                                                                    0d
                                                                                          6
